 

Exhibit 10.1

 

 

 

 

 

 

 

 

 

SECOND AMENDED AND RESTATED

MASTER LOAN AGREEMENT

 

by and among

 

GREEN PLAINS BLUFFTON LLC

f/k/a INDIANA BIO-ENERGY, LLC

 

 

and

 

 

AGSTAR FINANCIAL SERVICES, PCA

 

 

 

 

 

 

 

 

 

 

 

 

 

dated

as of

April 22, 2013

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

ARTICLE I.    DEFINITIONS AND ACCOUNTING MATTERS

2

Section 1.01.

Certain Defined Terms

2

Section 1.02.

Accounting Matters

10

Section 1.03.

Construction

10

 

 

 

ARTICLE II   AMOUNTS AND TERMS OF THE LOANS

10

 

 

 

Section 2.01.

The Loans

10

Section 2.02.

Term Loan

10

Section 2.03.

Term Revolving Loan

11

Section 2.04.

Intentionally Omitted

13

Section 2.05.

Letter of Credit Procedures / Fees / Reimbursement

13

Section 2.06.

[Intentionally Omitted.]

14

Section 2.07.

Default Interest

14

Section 2.08.

Late Charge

15

Section 2.09.

Prepayment of Loans

15

Section 2.10.

Changes in Law Rendering Certain LIBOR Rate Loans Unlawful

15

Section 2.11.

Payments and Computations

15

Section 2.12.

Maximum Amount Limitation

16

Section 2.13.

Lender Records

16

Section 2.14.

Loan Payments

17

Section 2.15.

Purchase of Equity Interests in AgStar Financial Services, PCA

17

Section 2.16.

Compensation

17

Section 2.17.

Excess Cash Flow

18

 

 

 

ARTICLE III    CONDITIONS PRECEDENT

18

 

 

 

Section 3.01.

Conditions Precedent to Funding

18

 

 

 

ARTICLE IV.    REPRESENTATIONS AND WARRANTIES

21

 

 

 

Section 4.01

Representations and Warranties of the Borrower

21

 

 

 

ARTICLE V.     COVENANTS OF THE BORROWER

25

 

 

 

Section 5.01.

Affirmative Covenants

25

Section 5.02.

Negative Covenants

31

 

 

 

ARTICLE VI.    EVENTS OF DEFAULT AND REMEDIES

34

 

 

 

Section 6.01.

Events of Default

35

Section 6.02.

Remedies

38

Section 6.03.

Remedies Cumulative

38

 

 

 

ARTICLE VII.    MISCELLANEOUS

38

 

 

 

Section 7.01.

Amendments, etc

39

Section 7.02.

Notices, etc

39

Section 7.03.

No Waiver; Remedies

39

Section 7.04.

Costs, Expenses and Taxes

40

Section 7.05.

Right of Set-off

40

Section 7.06.

Severability of Provisions

41

Section 7.07.

Binding Effect; Successors and Assigns; Participations

41

Section 7.08.

Consent to Jurisdiction

41

Section 7.09.

Governing Law

42

Section 7.10.

Execution in Counterparts

42

Section 7.11.

Survival

42

Section 7.12.

WAIVER OF JURY TRIAL

42

Section 7.13.

Entire Agreement

42



 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

LIST OF SCHEDULES AND EXHIBITS

 

 

 

 

Schedule 1.01

ABL Documents

Schedule 3.01(d)

Real Property

Schedule 4.01(a)

Description of Certain Transactions Related to the Borrower’s Stock

Schedule 4.01(f)

Description of Certain Threatened Actions, etc.

Schedule 4.01(k)

Location of Inventory and Farm Products; Third Parties in Possession; Crops

Schedule 4.01(l)

Office Locations; Fictitious Names; Etc.

Schedule 4.01(p)

Intellectual Property

Schedule 4.01(t)

Environmental Compliance

Schedule 5.01(o)

Management

Schedule 5.02(a)

Description of Certain Liens, Lease Obligations, etc.

Schedule 5.02(k)

Transactions with Affiliates

 

 

Exhibit A

Compliance Certificate

 

 

Rider 2.06

Adjustments to Interest Rate

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED
MASTER LOAN AGREEMENT

 

This SECOND AMENDED AND RESTATED MASTER LOAN AGREEMENT dated as of April 22,
2013, is made and entered into by and between AGSTAR FINANCIAL SERVICES, PCA,  a
 United States instrumentality (the “Lender”) and GREEN PLAINS BLUFFTON LLC, an
Indiana limited liability company f/k/a INDIANA BIO-ENERGY, LLC, an Indiana
limited liability company (the “Borrower”).

            RECITALS

 

A.      Borrower and Lender entered into a (i) Master Loan Agreement dated as of
February 27, 2007, which was amended by the First Amendment to Master Loan
Agreement dated October 15, 2008, the Second Amendment to Master Loan Agreement
dated April 16, 2009, the Third Amendment to Master Loan Agreement dated June
30, 2009, the Fourth Amendment to Master Loan Agreement dated December 31, 2009,
and the Fifth Amendment to Master Loan Agreement dated December 31, 2010
(together, as amended, the “Original MLA”); (ii) a  First Supplement to Master
Loan Agreement dated as of February 27, 2007, which was amended by the First
Amendment to First Supplement dated as of June 30, 2009 (together, as amended,
the “First Supplement”); and (iii) Second Supplement to Master Loan Agreement
dated as of February 27, 2007, which was amended by the First Amendment to
Second Supplement dated as of June 30, 2009 (together, as amended, the “Second
Supplement”) by which the Lender agreed to extend certain financial
accommodations to the Borrower.

B.      The Original MLA, the First Supplement and the Second Supplement and all
supplements, amendments, and restatements thereof were amended, restated and
replaced in there entirety by the Amended and Restated Master Loan Agreement
dated September 20, 2011, between the Borrower and the Lender, which was
subsequently amended by the First Amendment to Amended and Restated Master Loan
Agreement dated February 16, 2012, and further amended by the Second Amendment
to Amended and Restated Master Loan Agreement dated to be effective as of
September 28, 2012 (as amended, the “Amended & Restated MLA”).

C.      At the request of Borrower, Borrower and Lender have agreed to make
certain modifications to the Amended & Restated MLA, all in accordance with the
terms and conditions of this Agreement.

D.       With the execution and delivery of this Agreement, this Agreement shall
supersede and replace in its entirety the Amended & Restated MLA and the
amendments thereto, which shall hereafter be of no force or effect.  All of the
terms of the other Loan Documents shall remain in full force and
effect.  Nothing contained in this Agreement shall be deemed to constitute a
waiver of any rights of the Lender, or to affect, modify, or impair any of the
Lender’s rights under the Loan Documents.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, intending to be legally bound
hereby, and in consideration of Lender making one or more loans to the Borrower,
Lender and the Borrower agree as follows:





1

 

--------------------------------------------------------------------------------

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING MATTERS            

 

Section 1.01.Certain Defined Terms”               As used in this Agreement, the
following terms shall have the following meanings.  Terms not otherwise defined
in this Agreement shall have the meanings attributed to such terms in the
Uniform Commercial Code, as amended from time to time.  All references to dollar
amounts shall mean amounts in lawful money of the United States of America.

 

“ABL Documents”  means the agreements identified on Schedule 1.01, and all other
documents, instruments, agreements, and certificates of the Borrower arising
therefrom or in connection therewith, as the same may be amended, restated,
supplemented or otherwise modified from time to time, together with all exhibits
and schedules attached to or made a part thereof.

“ABL Transaction” means each obligation, right, interest, or undertaking
created, granted, or arising under or relating to one or more of the ABL
Documents.

“Advances” means the Loans or Letters of Credit provided the Borrower pursuant
to this Agreement to this Agreement.

“Affiliate” means, as to any Person, any other Person:  (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds ten percent (10%) or more of any class of voting
stock or membership interests (units) of such Person; or (c) ten percent (10%)
or more of the voting stock or membership interests (units) of which is directly
or indirectly beneficially owned or held by the Person in question.

“Agreement” means this Second Amended and Restated Master Loan Agreement, as it
may be amended, modified or supplemented from time to time, together with all
exhibits and schedules attached to or made a part of this Agreement from time to
time.

“Applicable Rate” means, in relation to any Loan which bears interest on a
variable rate, the interest rate per annum which is equal to the greater of the
(i) LIBOR Rate and (ii) two percent (2.0%).

“Borrower” means Green Plains Bluffton LLC, an Indiana limited liability
company.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of the State of
Minnesota, or are in fact closed in, the state where the Lender’s Office is
located and, if such day relates to any LIBOR Rate, means any such day on which
Lender is open for business, dealings in U.S. dollar deposits are being carried
out in the London interbank market, and banks are open for business in New York
City and London, England.

“Capital Expenditures” means, for any period, the sum of all amounts that would,
in accordance with GAAP consistently applied, be included as additions to
property, plant and equipment on a statement of cash flows for the Borrower
during such period, with respect to:  (a) the acquisition, construction,
improvement, replacement or betterment of land, buildings, machinery, equipment
or of any other fixed assets or leaseholds; or (b) other capital expenditures
and other uses recorded as capital expenditures having substantially the same
effect.

 





2

 

--------------------------------------------------------------------------------

 

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of equity
interests representing 50% or more of the aggregate ordinary voting power
represented by the issued and outstanding equity interests of the Borrower or
GPRE; or (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower or GPRE by Persons who were neither (i)
nominated by the board of directors of the Borrower or GPRE, as the case may be,
or in accordance with the Shareholders’ Agreement as it relates to GPRE, nor
(ii) appointed by directors so nominated; or (c) Borrower ceases to own,
directly or indirectly, and Control any subsidiary.

“Closing Date” means September 30, 2011.

“Collateral” means and includes, without limitation, all property and assets
granted as collateral security for the Loans or other indebtedness, whether real
or personal property, whether granted directly or indirectly, whether granted
now or in the future, and whether granted in the form of a security interest,
mortgage, assignment of rents, deed of trust, assignment, pledge, chattel
mortgage, chattel trust, factor’s lien, equipment trust, conditional sale, trust
receipt, lien, charge, lien or title retention contract, lease or consignment
intended as a security device, or any other security or lien interest
whatsoever, whether created by law, contract or otherwise.

“Commitment” means the respective amounts committed to by Lender under this
Agreement and the Notes.

“Compliance Certificate” means a certificate of the Treasurer, or any other
officer reasonably acceptable to the Lender, of the Borrower, substantially in
the form attached hereto as Exhibit A, setting forth the calculations of current
financial covenants and stating:  (a) the Financial Statements are true and
correct and, other than the unaudited interim financial statements, have been
prepared in accordance with GAAP consistently applied; (b) whether they have
knowledge of the occurrence of any Event of Default under this Agreement, and if
so, stating in reasonable detail the facts with respect thereto; and (c)
reaffirm and ratify the representations and warranties, as of the date of the
certificate, contained in this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or

“Debt” means:  (A) indebtedness for borrowed money or for the deferred purchase
price of property or services; (B) obligations as lessee under leases which
shall have been or should be, in accordance with GAAP, recorded as capital
leases; (C) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clause (A) or (B) above or (E)
through (G) below; (D) liabilities in respect of unfunded vested benefits under
plans covered by Title IV of ERISA; (E) indebtedness in respect of mandatory
redemption or mandatory dividend rights on equity interests



3

 

--------------------------------------------------------------------------------

 

 

but excluding dividends payable solely in additional equity interests; (F) all
obligations of a Person, contingent or otherwise, for the payment of money under
any noncompete, consulting or similar agreement entered into with the seller of
a company or its assets or any other similar arrangements providing for the
deferred payment of the purchase price for an acquisition permitted hereby or an
acquisition consummated prior to the date hereof; and (G) all obligations of a
Person under any Hedging Agreement.

“Default Rate” means the lesser of:  (a) the Maximum Rate; or (b) the rate per
annum which shall from day-to-day be equal to two percent (2%) in excess of the
then applicable rate of interest under any Note.

“Distribution” means any dividend, distribution, payment, or transfer of
property by the Borrower to any member of the Borrower, including, without
limitation, Tax Distributions, Reinvestment Distributions and Excess
Distributions, but excluding payments permitted by Sections 5.02(k) and
5.02(l). 

“EBITDA” means for any period, the total of the following each calculated
without duplication for the Borrower for such period:  (i) net income; plus (ii)
any provision for (or less any benefit from) income taxes included in
determining such net income; plus (iii) Interest Expense deducted in determining
such net income; plus (iv) amortization and depreciation expense deducted in
determining such net income.

“Environmental Laws” shall have the meaning ascribed to such term in the
Environmental Indemnity Agreement.

“Equity Contributions” means for any period, the sum of all amounts received by
Borrower that would, in accordance with GAAP consistently applied, be Included
as additions to Borrower’s owner equity.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Events of Default” has the meaning specified in Section 6.01.

 “Excess Cash Flow” means EBITDA, less the sum of:  (i) required payments in
respect of Funded Debt; (ii) Maintenance Capital Expenditures; and (iii) Tax
Distributions.

“Excess Cash Flow Payment” has the meaning specified in Section 2.17.

“Excess Distributions” shall have the meaning specified in Section 5.02(b).

“Extraordinary Items” means items which are material and significantly different
from the Borrower’s typical business activities, determined in accordance with
GAAP, consistently applied.

“Fine Grind Equipment” means the “Fine Grind System” installed by ICM on the
Real Property per the Fine Grind System, Technical Proposal between ICM and
Borrower dated ____________, ________.

“Fine Grind Equipment Lien” means the purchase money security interest granted
to ICM in the Fine Grind Equipment.





4

 

--------------------------------------------------------------------------------

 

 

“Fixed Charge Coverage Ratio” means, for the measurement period of 12
consecutive months the ratio of (a) EBITDA divided by (b) the sum of (i)
scheduled principal payments for the Loans, (ii) scheduled principal payments
for Subordinated Debt, (iii) interest on the Loans, (iv) interest on
Subordinated Debt, (v) Distributions, (vi) Maintenance Capital Expenditures, and
(v) less Equity Contributions. Solely for purposes of the computation of the
Fixed Charge Coverage Ratio, Equity Contributions shall be reduced by the amount
that Capital Expenditures, other than Maintenance Capital Expenditures, exceed
$1,000,000, if any.

“Fixed Rate Loan” means that portion of the Term Loan, if any, which accrues
interest at a fixed rate of interest.

“Food Security Act” means the Food Security Act of 1985, 7 U.S.C. §1631, as
amended, and the regulations promulgated thereunder.

“Funded Debt” means the principal amount of all Debt of the Borrower having a
final maturity of more than one year from the date of origin thereof (or which
is renewable or extendible at the option of the obligor for a period or periods
more than one year from the date of origin) excluding, however, the principal
amount due under any Term Revolving Note or any other line of credit used by
Borrower for working capital purposes, all determined in accordance with GAAP,
consistently applied for the period in question.

“GAAP” means generally accepted accounting principles, consistently applied. 

“Governmental Authority” means and includes any and all courts, boards,
agencies, commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city, or
otherwise) whether now or hereafter in existence.

“GPRE” means Green Plains Renewable Energy, Inc.

“ICM” means ICM, Inc., a Kansas corporation.

“Income Taxes” means the applicable state, local or federal tax on the net
income of the Borrower.

“Intellectual Property” has the meaning specified in Section 4.01(p).

“Interest Expense” means for any period, the total interest expense of the
Borrower.

“Interest Period” means (for each Loan) (a) initially, the period beginning on
(and including) the date on which the Loan is made and ending on (but excluding)
the first day of the next calendar month thereafter; and (b) thereafter, each
period commencing on the first day of each succeeding calendar month thereafter
and ending on the last day of such month.  Notwithstanding the foregoing: (a)
any Interest Period which would otherwise extend beyond the Maturity Date shall
end on the Maturity Date, and (b) other than the initial Interest Period and the
final Interest Period, no Interest Period shall have a duration of less than one
(1) month.

“Inventory” means all of the Borrower’s inventory, as such term is defined in
the UCC, whether now owned or hereafter acquired, whether consisting of whole
goods, spare parts or components,



5

 

--------------------------------------------------------------------------------

 

 

supplies or materials, whether acquired, held or furnished for sale, for lease
or under service contracts or for manufacture or processing, and wherever
located.

“Lender” means AgStar Financial Services, PCA, and its successors and assigns.

“Letter of Credit Liabilities” means, at any time, the aggregate maximum amount
available to be drawn under all outstanding Letters of Credit (in each case,
determined without regard to whether any conditions to drawing could then be
met) and all unreimbursed drawings under Letters of Credit. 

“Letter of Credit” means the letters of credit issued by Lender pursuant to the
terms of this Agreement.

“LIBOR Rate” (London Interbank Offered Rate) means the One Month London
Interbank Offered Rate (“One Month LIBOR”), rounded upward to the nearest ten
thousandth of one percent, reported on the tenth day of the month preceding each
Interest Period by the Wall Street Journal in its daily listing of money rates,
defined therein as the average of interbank offered rates for dollar deposits in
the London market. If a One Month LIBOR rate is not reported on the tenth day of
a month, the One Month LIBOR rate reported on the first business day preceding
the tenth day of the month will be used. If this index is no longer available,
Lender will select a new index which is based upon comparable information.

“Loan and Carrying Charges” means all commitment fees to the Lender, brokerage
fees, standby fees, interest charges, service fees, attorneys’ fees,
contractors’ fees, developers’ fees, funding fees, title insurance fees and
charges, recording fees, registration taxes, real estate taxes, special
assessments, insurance premiums, and utility charges incurred by the Borrower in
the construction of the Project and issuance of the Notes, all costs incurred in
acquisition of the Real Property (to the extent applicable) and any other costs
incurred in the development of the Project.

“Loan Documents” means this Agreement, the Notes, Letters of Credit, the
Security Agreement, the Mortgage, the Environmental Indemnity Agreement and all
other agreements, documents, instruments, and certificates of the Borrower
delivered to, or in favor of, the Lender under this Agreement or in connection
herewith or therewith, including, without limitation, all agreements, documents,
instruments, and certificates delivered in connection with the extension of
Advances by the Lender.

“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Borrower to the Lender, including the Reimbursement Obligations, arising
pursuant to any of the Loan Documents, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligation of the Borrower to repay the Advances,
interest on the Advances, and all fees, costs, and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) provided for in the Loan
Documents.

“Loan/Loans” means and includes the Term Loan, the Term Revolving Loan and any
other financial accommodations extended to the Borrower by the Lender pursuant
to the terms of this Agreement.





6

 

--------------------------------------------------------------------------------

 

 

“Long Term Debt” means indebtedness that matures more than one year after the
date of determination thereof.

“Long Term Marketing Agreement” means any contract, agreement or understanding
of the Borrower having a term of one year or more after the date of
determination thereof relating to the sale of any raw materials, inventory,
products or by-products of the Borrower.

“Maintenance Capital Expenditures” means all Capital Expenditures made in the
ordinary course of business to maintain existing business operations of the
Borrower in any fiscal year, determined in accordance with GAAP, consistently
applied; provided however that for purposes of the Fixed Coverage Ratio if any
such expenditure is separately funded by Borrower’s parent or an Affiliate of
the Borrower, through an equity investment in Borrower or under approved
subordinated indebtedness consistent with the terms of this Agreement, it shall
not be included as a Maintenance Capital Expenditure.

“Material Adverse Effect” means any set of circumstances or events which:  (i)
has or could reasonably be expected to have any material adverse effect upon the
validity or enforceability of any Loan Documents or any material term or
condition contained therein; (ii) is or could reasonably be expected to be
material and adverse to the condition (financial or otherwise), business assets,
operations, or property of the Borrower or any of Borrower’s subsidiaries when
considered as a whole; (iii) materially impairs or could reasonably be expected
to materially impair the ability of the Borrower to perform the obligations
under the Loan Documents; or (iv) is or could reasonably be expected to be
material and adverse to the condition (financial or otherwise), business assets,
operations, or property of any Operating Affiliate when considered as a whole
and such condition impairs or could reasonably be expected to materially impair
the ability of the Borrower to perform the obligations under the Loan Documents
or such condition impairs or could reasonably be expected to materially impair
the ability of any Operating Affiliate to perform the obligation under its
agreements or contracts with Borrower.

“Material Contract” means (i) any contract or any other agreement, written or
oral, or any of the Borrower or its Subsidiaries involving monetary liability of
or to any such person in an amount in excess of $250,000.00 per annum; and (ii)
any other contract or agreement, written or oral, of the Borrower or any of its
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect on the Borrower or its Subsidiaries; provided,
however, that any contract or agreement which is terminable by a party other
than the Borrower or its Subsidiaries without cause upon notice of 90 days or
less shall not be considered a Material Contract.  

“Maturity Date” means January 31, 2015.

“Maximum Rate” means the maximum nonusurious interest rate, if any, at any time,
or from time to time, that may be contracted for, taken, reserved, charged or
received under applicable state or federal laws.

“Monthly Payment Date” means the first (1st) day of each calendar month.

“Mortgage” means that certain Construction/Permanent Mortgage, Security
Agreement, Assignment of Leases and Rents, Financing Statement and Fixture
Filing dated February 27, 2007, pursuant to which a mortgage interest shall be
given by the Borrower to the Lender in the Real Property to secure



7

 

--------------------------------------------------------------------------------

 

 

payment to the Lender of the Loan Obligations,  as the same has been and may
hereafter be amended or otherwise modified.

“Net Income” means net income as determined in accordance with GAAP.

“Note/Notes” means and includes the Term Note, Term Revolving Note and all other
promissory notes executed and delivered to the Lender by the Borrower pursuant
to the terms of this Agreement as the same may be amended, modified,
supplemented, extended or restated from time to time.

“Operating Affiliate” means any Affiliate of the Borrower which is now or in the
future becomes a party to any Material Contract, Long Term Marketing Agreement
or similar contract or agreement with Borrower.

“Ordinary Trade Payable Dispute” means trade accounts payable, in an aggregate
amount not in excess of $150,000.00 with respect to the Borrower, and with
respect to which:  (a) there exists a bona fide dispute between Borrower and the
vendor; (b) the Borrower is contesting the same in good faith by appropriate
proceedings; and (c) the Borrower has established appropriate reserves on its
financial statements.

“Outstanding Credit” means, at any time of determination, the aggregate amount
of Advances then outstanding.

“Outstanding Revolving Advance” means the total Outstanding Credit under the
Term Revolving Note.

“Permitted Liens” shall have the meaning as set forth in Section 5.02(a)
hereof. 

“Person” means any individual, corporation, business trust, association,
company, partnership, joint venture, governmental authority, or other entity.

“Personal Property” means all buildings, structures, equipment, fixtures,
improvements, building supplies and materials and other personal property now or
hereafter attached to, located in, placed in or necessary to the use of the
improvements on the Real Property including, but without being limited to, all
machinery, fixtures, equipment, furnishings, and appliances, as well as all
renewals, replacements, additions, and substitutes thereof, and all products and
proceeds thereof, and including without limitation all accounts, instruments,
chattel paper, other rights to payment, money, deposit accounts, insurance
proceeds and general intangibles of the Borrower, whether now owned or hereafter
acquired.

“Project” means any and all buildings, structures, fixtures, and other
improvements made to the Real Property as part of the acquisition and
construction of ethanol production facility in Bluffton, Indiana, for which the
Loans to Borrower are being or were made hereunder.

“Real Property” means that real property located in the County of Wells, State
of Indiana, owned by the Borrower, upon which the Project is to be constructed
and which is described in Schedule 3.01(d).





8

 

--------------------------------------------------------------------------------

 

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Lender for any demand for payment or drawing under a Letter of Credit.

 “SARA” means the Superfund Amendment and Reauthorizations Act of 1986, as
amended.

“Security Agreement” means the Security Agreement dated February 27, 2007 as
amended and restated by the Amended and Restated Security Agreement dated April
22, 2013, pursuant to which a security interest shall be granted by Borrower to
the Lender in the Personal Property to secure payment to the Lender to the Loan
Obligations and includes any agreements executed by Borrower which evidence,
govern, represent, or create a Security Interest, as the same has been and may
hereafter be amended or otherwise modified.

“Security Interest” means and includes without limitation any type of collateral
security, whether in the form of a lien, charge, mortgage, assignment of rents,
deed of trust, assignment, pledge, chattel mortgage, chattel trust, factor’s
lien, equipment trust, conditional sale, trust receipt, lien or title retention
contract, lease or consignment intended as a security device, or any other
security or lien interest whatsoever, whether created by law, contract, or
otherwise.

“Shareholders’ Agreement” means that certain Shareholders’ Agreement dated as of
May 7, 2008, by and among GPRE, Bioverda International Holdings Limited,
Bioverda US Holdings LLC, Wilon Holdings S.A. and Wayne Hoovestol.

“Subordinated Debt” means Debt held by the US Bank, National Association, as
trustee and any Debt of the Borrower held by GPRE, any GPRE Affiliate, or
Affiliate of the Borrower.

“Tangible Net Worth” means the excess of total assets over total liabilities
except subordinated debt, total assets and total liabilities each to be
determined in accordance with GAAP consistent with those applied in the
preparation of the financial statements referred to in Section 5.01(c) for the
Borrower, excluding, however, from the determination of total assets: (i)
goodwill, organizational expenses, research and development expenses,
trademarks, trade names, copyrights, patents, patent applications, licenses and
rights in any thereof, and other similar intangibles; (ii) treasury stock; (iii)
securities which are not readily marketable; (iv) any write-up in the book value
of any asset resulting from a revaluation thereof after the Closing Date; and
(v) any items not included in clauses (i) through (v) above which are treated as
intangibles in conformity with GAAP.

“Tangible Owner’s Equity” means the Tangible Net Worth divided by total assets,
measured annually at the end of each fiscal year, and expressed as a percentage.

“Term Note” means that certain Construction Note dated February 27,
2007, executed and delivered to the Lender by the Borrower, as the same has been
and may hereafter be amended or otherwise modified.

“Term Loan” means any amortizing loan with a maturity of greater than one year
provided by the Lender to the Borrower pursuant to the terms and conditions of
this Agreement.

“Term Revolving Advance” means an Advance under the Term Revolving Note.

“Term Revolving Loan” means that certain loan from the Lender to the Borrower in
the amount of $20,000,000.00 pursuant to the terms and conditions provided for
in this Agreement.





9

 

--------------------------------------------------------------------------------

 

 

“Term Revolving Note” means that certain Term Revolving Note dated February 27,
2007, executed and delivered to the Lender by the Borrower in the amount of
$20,000,000.00, as the same has been and may hereafter be amended or otherwise
modified. 

“Working Capital” means the current assets of the Borrower plus, in the event
the Term Loan and Term Revolving Loan are deemed to be current liabilities of
the Borrower, the unused portion of the Term Revolving Loan less the current
liabilities of the Borrower as determined in accordance with GAAP.  For
clarification purposes, in the event the Term Revolving Loan and Term Loan are
deemed to be current liabilities strictly due to the accounting reclassification
as a result of (i)  Maturity Date for the Term Loan or the Term Revolving Loan
being less than 12 months from the date of covenant measurement, or (ii)
projections, forecasts or other forward looking statements concerning future
business conditions provided to certified public accountants, the available
portion of the unused Term Revolving Loan will not be made available as an
element of the current assets for Working Capital purposes and the Term Loan and
Term Revolving Loan shall be excluded from the current liabilities in the
Working Capital covenant measurement. Notwithstanding the foregoing,
reclassification of the Term Loan and the Term Revolving Loan as a result of an
Event of Default shall result in the inclusion of such Loans in current
liabilities.    

Section 1.02.Accounting Matters.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP consistently applied, except
as otherwise stated herein.  To enable the ready and consistent determination of
compliance by the Borrower with its obligations under this Agreement, the
Borrower will not change the manner in which either the last day of its fiscal
year or the last days of the first three fiscal quarters of its fiscal years is
calculated.

 

Section 1.03.Construction.  Wherever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.  The headings, captions or
arrangements used in any of the Loan Documents are, unless specified otherwise,
for convenience only and shall not be deemed to limit, amplify or modify the
terms of the Loan Documents, nor affect the meaning thereof.

 

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS            

 

Section 2.01.The Loans.  Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties set forth in this
Agreement, the Lender has agreed to lend to Borrower the following amounts, for
the purposes as further described below:

 

(a)      Term Loan. Lender agreed to lend to the Borrower and the Borrower
agreed  to borrow from the Lender a term loan in the original amount of Ninety
Million and No/100 Dollars ($90,000,000.00) pursuant to the terms and conditions
set forth in Section 2.02 and the Term Note. Notwithstanding the foregoing, the
outstanding principal balance of the Term Loan extended to Borrower under the
Term Note shall be not greater than Thirty-one Million and No/100 Dollars
($31,000,000.00) on the date of this Agreement after receipt of the pre-payments
described in Section 3.01(f).

 

(b)                  Term Revolving Loan. Lender agree to lend to the Borrower
from time to time during the term of the Term Revolving Loan on a revolving
basis, an amount not to exceed Twenty Million and No/100 Dollars
($20,000,000.00), pursuant to the terms and conditions set forth in Section 2.03
and the Term Revolving Note.

 





10

 

--------------------------------------------------------------------------------

 

 

            Section 2.02.            Term Loan            .      Subject to the
terms and conditions of this Agreement and in reliance upon the representations
and warranties set forth in this Agreement, the Lender has agreed to extend the
Term Loan to the Borrower. 

 

(a)                  Purpose.  The Term Loan may be used to fund the payment of
Project Costs.  The Borrower agrees that the proceeds of the Term Loan are to be
used only for the purposes set forth in this Section 2.02(a).

 

(b)                  Term Loan Interest Rate.  The portion of the Term Loan that
has not been converted to a Fixed Rate Loan shall bear interest at a rate equal
to the Applicable Rate plus 325 basis points.    

 

(c)                  Term Loan Payments.  On the first (1st) day of each month
during the term of the Term Loan, the Borrower shall pay all accrued interest
plus equal payments of principal in the amount of $258,000.00 on the Term
Loan.  On the Maturity Date, the unpaid principal balance of the Term Loan,
accrued and unpaid interest, and any and all other amounts due and owing
hereunder or under any other Loan Document shall be due and payable in full.  In
addition to all other payments of principal and interest required under this
Section and under this Agreement, the Borrower shall annually remit to Lender
the Excess Cash Flow Payment pursuant to Section 2.17. 

 

(d)                  Term Loan Term.  The Term Loan shall be due and payable in
full on the Maturity Date. 

                                                

Section 2.03.Term Revolving Loan            .  Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties set forth in this Agreement, the Lender has agreed to make one or
more Advances to the Borrower, during the during the term of this Agreement
ending on the Business Day immediately preceding the Maturity Date (the “Term
Revolving Loan Termination Date”) in an aggregate principal amount outstanding
at any one time not to exceed $20,000,000.00 (the “Term Revolving Loan
Commitment”).  The Term Revolving Loan Commitment shall expire at 12:00 noon
Central time on the Maturity Date.  Under the Term Revolving Loan Commitment
amounts borrowed and repaid or prepaid may be reborrowed at any time prior to
and including the Term Revolving Loan Termination Date provided, however, that
at no time shall the sum of the Outstanding Revolving Advances exceed
$20,000,000.00.

 

(a)                  Purpose.  Advances under the Term Revolving Loan may be
used for cash, inventory management and general working capital purposes of the
Borrower and its subsidiaries, including closing costs and fees associated with
the Term Revolving Loan.  The Borrower agrees that the proceeds of the Term
Revolving Loan are to be used only for the purposes set forth in this Section
2.03(a).

 

(b)                  Interest Rate.  Subject to the provisions of this
Agreement, including without limitation Section 2.06, each Term Revolving
Advance shall bear interest at a rate equal to the Applicable Rate plus 325
basis points.

 

(c)                  Repayment of the Term Revolving Loan.  The Borrower shall
pay interest on the Term Revolving Loan on the first (1st) day of each month
until the Maturity Date.  On the Maturity Date, the unpaid principal balance of
the Term Revolving Loan, accrued and unpaid interest, and any and all other
amounts due and owing hereunder or under any other Loan Document shall be due
and payable



11

 

--------------------------------------------------------------------------------

 

 

in full.  If any payment date is not a Business Day, then the principal
installment then due shall be paid on the next Business Day and shall continue
to accrue interest until paid.

 

(d)                  Availability. During the period commencing on the date on
which all conditions precedent to the initial Advance under the Term Revolving
Loan are satisfied (the “Availability Date”) and ending on the Term Revolving
Loan Termination Date, Advances under the Term Revolving Loan will be made as
provided in Section 2.03(e).

 

(e)                  Making the Advances.  

 

(i)                              Term Revolving Advances.  Each Term Revolving
Advance shall be made, on notice from the Borrower (a “Request for Advance”) to
the Lender delivered before 12:00 Noon (Minneapolis, Minnesota time) on a
Business Day which is at least three (3) Business Days prior to the date of such
Advance specifying the amount of such Advance, provided that, no Term Revolving
Advance shall be made while an Event of Default exists.  Any Request for Advance
received after 12:00 Noon (Minneapolis, Minnesota time) shall be deemed to have
been received and be effective on the next Business Day.  The amount so
requested from the Lender shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower by:  (i) depositing the same, in
same day funds, in an account of the Borrower; or (ii) wire transferring such
funds to a Person or Persons designated by the Borrower in writing.

 

(ii)                            Requests for Advances Irrevocable.  Each Request
for Advance shall be irrevocable and binding on the Borrower and the Borrower
shall indemnify the Lender against any loss or expense it may incur as a result
of any failure to borrow any Advance after a Request for Advance is received by
Lender (including any failure resulting from the failure to fulfill on or before
the date specified for such Advance the applicable conditions set forth herein),
including, without limitation, any loss (including loss of anticipated profits)
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Lender to fund such Advance when such Advance, as a
result of such failure, is not made on such date.

 

(iii)                          Minimum Amounts.  Each Term Revolving Advance
shall be in a minimum amount equal to $50,000.00.

 

(iv)                           Unused Commitment Fee.  In addition to all other
cost, fees and expenses required to be paid under this Agreement, Borrower
agrees to pay to the Lender an unused commitment fee on the average daily unused
portion of the Term Revolving Loan Commitment during the term of this Agreement
until the Maturity Date at the rate of 0.35% per annum, payable in arrears in
quarterly installments payable on the first (1st) day of each January, April,
July and October during the term of this Agreement.

 

(v)                                Conditions Precedent to All Advances.  The
Lender’s obligation to make each Advance under the Term Revolving Note shall be
subject to the terms, conditions and covenants set forth in this Agreement,
including, without limitation, the following further conditions precedent:

 

(i)                                Representations and Warranties.  The
representations and warranties set forth in this Agreement are true and correct
in all material respects as of the date of the Request for Advance, except as
disclosed in writing to the Lender, to the same extent and with the same effect
as if made at and as of the date thereof except as disclosed in writing to the
Lender; 





12

 

--------------------------------------------------------------------------------

 

 

 

(ii)                            No Defaults.  The Borrower is not in default
under the terms of this Agreement, any other Loan Document or any Material
Contract; and

 

(iii)                          Government Action.  No license, permit,
permission or authority necessary for the construction or operation of the
Project has been revoked or challenged by or before any Governmental Authority.

 

(f)                  Letters of Credit. The Borrower may request an Advance on
the Term Revolving Loan, and the Lender, subject to the terms and conditions of
this Agreement including under Section 2.05, may in its sole discretion, issue
one or more letters of credit for any Borrower’s account (such letters of
credit, being hereinafter referred to collectively as the “Letters of
Credit”);  provided, however, that:

 

(i)                              the aggregate amount of outstanding Letter of
Credit Liabilities shall not at any time exceed the amount of $3,000,000.00.

 

(ii)                            the sum of the outstanding Letters of Credit
plus the outstanding Term Revolving Advances shall not at any time exceed the
Term Revolving Loan Commitment.

 

(iii)                          the expiration date for each Letter of Credit
shall be no later than the Maturity Date.

 

Section 2.04. Intentionally Omitted.

 

Section 2.05.  Letter of Credit Procedures / Fees / Reimbursement            . 
All Letters of Credit that are issued under this Agreement are subject to the
following:

 

(a)                  Letter of Credit Request Procedure.  The Borrower shall
give the Lender irrevocable prior notice (effective upon receipt) on or before
3:00 P.M. (Minneapolis, Minnesota time) on the Business Day three Business Days
prior to the date of the requested issuance of a Letter of Credit specifying the
requested amount, expiry date and issuance date of each Letter of Credit to be
issued and the nature of the transactions to be supported thereby.  Any such
notice received after 3:00 P.M. (Minneapolis, Minnesota time) on a Business Day
shall be deemed to have been received and be effective on the next Business
Day.  Each Letter of Credit shall be in a form reasonably acceptable to Lender,
 have an expiration date that occurs on or before the Maturity Date shall be
payable in U.S. dollars, must be satisfactory in form and substance to the
Lender, and shall be issued pursuant to such documentation as the Lender may
require, including, without limitation, the Lender’s standard form letter of
credit request and reimbursement agreement; provided that, in the event of any
conflict between the terms of such agreement and the other Loan Documents, the
terms of the other Loan Documents shall control.

 

(b)                  Letter of Credit Fees.  The Borrower shall pay to the
Lender (i) all fees, costs, and expenses of the Lender arising in connection
with any Letter of Credit, including the Lender’s customary fees for amendments,
transfers, and drawings on Letters of Credit and (ii) on the date of the
issuance of the Letter of Credit, and at the anniversary date of issuance of
such Letter of Credit, an issuance fee equal to two and one-half (2.5%) percent,
on an annualized basis, of the maximum amount available to be drawn under the
Letter of Credit.

 





13

 

--------------------------------------------------------------------------------

 

 

(c)                  Funding of Drawings.  Upon receipt from the beneficiary of
any Letter of Credit of any demand for payment or other drawing under such
Letter of Credit, the Lender shall promptly notify the Borrower as to the amount
to be paid as a result of such demand or drawing and the respective payment
date.  Any notice pursuant to the forgoing sentence shall specify the amount to
be paid as a result of such demand or drawing and the respective payment date. 

 

(e)                  Reimbursements.  After receipt of the notice delivered
pursuant to clause (c) of this Section 2.05 with respect to a Letter of Credit,
the Borrower shall be irrevocably and unconditionally obligated to reimburse the
Lender for any amounts paid by the Lender upon any demand for payment or drawing
under the applicable Letter of Credit, without presentment, demand, protest, or
other formalities of any kind other than the notice required by clause (c) of
this Section 2.05.  Such reimbursement shall occur no later than 3:00 P.M.
(Minneapolis, Minnesota time) on the date of payment under the applicable Letter
of Credit if the notice under clause (c) of this Section 2.05 is received by
2:00 P.M. (Minneapolis, Minnesota time) on such date or by 11:00 A.M.
(Minneapolis, Minnesota time) on the next Business Day, if such notice is
received after 2:00 P.M. (Minneapolis, Minnesota time).  All payments on or of
the Reimbursement Obligations (including any interest earned thereon) shall be
made to the Lender for the account of the Lender in U.S. dollars and in
immediately available funds, without set-off, deduction, or counterclaim. 

 

(f)                  Reimbursement Obligations Absolute.  The Reimbursement
Obligations of the Borrower under this Agreement shall be absolute,
unconditional, and irrevocable, and shall be performed strictly in accordance
with the terms of the Loan Documents under all circumstances whatsoever and the
Borrower hereby waives any defense to the payment of the Reimbursement
Obligations based on any circumstance whatsoever, including, without limitation,
in any case, the following circumstances:  (i) any lack of validity or
enforceability of any Letter of Credit or any other Loan Document; (ii) any
amendment or waiver of or any consent to departure from any Loan Document;
(iii) the existence of any claim, set-off, counterclaim, defense, or other
rights which any Borrower or any other Person may have at any time against any
beneficiary of any Letter of Credit, the Lender or any other Person, whether in
connection with any Loan Document or any unrelated transaction; (iv) any
statement, draft, or other documentation presented under any Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever; or
(v) payment by the Lender under any Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit;  provided that Reimbursement Obligations with respect to a Letter of
Credit may be subject to avoidance by a Borrower if the Borrower proves in a
final non-appealable judgment that it was damaged and that such damage arose
directly from the Lender’s willful misconduct or gross negligence in determining
whether the documentation presented under the Letter of Credit in question
complied with the terms thereof.

 

(g)                  Issuer Responsibility.  Borrower assumes all risks of the
acts or omissions of any beneficiary of any Letter of Credit with respect to its
use of such Letter of Credit.  Neither the Lender, nor any of its respective
officers or directors shall have any responsibility or liability to the Borrower
or any other Person for:  (a) errors, omissions, interruptions, or delays in
transmission or delivery of any messages; or (b) the validity, sufficiency, or
genuineness of any draft or other document, or any endorsement(s) thereon, even
if any such draft, document or endorsement should in fact prove to be in any and
all respects invalid, insufficient, fraudulent, or forged or any statement
therein is untrue or inaccurate in any respect.  The Lender may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.

 





14

 

--------------------------------------------------------------------------------

 

 

Section 2.06.See attached Rider 2.06, which is incorporated herein by
reference            . 

 

Section 2.07.Default Interest.    In addition to the rights and remedies set
forth in this Agreement and notwithstanding any Note:  (i) if the Borrower fails
to make any payment to Lender when due, subject to any applicable cure periods
(including, without limitation, any purchase of equity of Lender as required by
Section 2.15 of this Agreement), then at Lender’s option in each instance, such
obligation or payment shall bear interest from the date due (subject to any
applicable cure periods) to the date paid at 2% per annum in excess of the rate
of interest that would otherwise be applicable to such obligation or payment;
(ii) upon the occurrence and during the continuance of an Event of Default
beyond any applicable cure period, if any, at Lender’s option in each instance,
the unpaid balances of the Loans shall bear interest from the date of the Event
of Default or such later date as Lender shall elect at 2% per annum in excess of
the rate(s) of interest that would otherwise be in effect on the Loans under the
terms of the applicable Note; (iii) after the maturity of any Loan, whether by
reason of acceleration or otherwise, the unpaid principal balance of the Loan
(including without limitation, principal, interest, fees and expenses) shall
automatically bear interest at 2% per annum in excess of the rate of interest
that would otherwise be in effect on the Loan under the terms of the applicable
Note.  Interest payable at the Default Rate shall be payable from time to time
on demand or, if not sooner demanded, on the first day of each calendar month.

 

Section 2.08.Late Charge            .  If any payment of principal or interest
due hereunder or under any Note is not paid within ten (10) days of the due date
thereof (other than following acceleration of the Maturity Date by Lender, or
any required principal prepayments pursuant to this Agreement), the Borrower
shall, in addition to such amount, pay a late charge equal to five percent (5%)
of the amount of such payment.

 

Section 2.09.Prepayment of Loans            .              The Borrower may, by
notice to the Lender, prepay the outstanding amount of the Loans in whole or in
part with accrued interest to the date of such prepayment on the amount prepaid,
without penalty or premium, except as otherwise provided in this Agreement.

 

Section 2.10.Changes in Law Rendering Certain LIBOR Rate Loans
Unlawful.              In the event that any change in any applicable law
(including the adoption of any new applicable law) or any change in the
interpretation of any applicable law by any judicial, governmental or other
regulatory body charged with the interpretation, implementation or
administration thereof, should make it (or in the good-faith judgment of the
Lender should raise a substantial question as to whether it is) unlawful for the
Lender to make, maintain or fund LIBOR Rate Loans, then:  (a) the Lender shall
promptly notify Borrower; and (b) the obligation of the Lender to make LIBOR
rate loans of such type shall, upon the effectiveness of such event, be
suspended for the duration of such unlawfulness.  During the period of any
suspension, Lender shall make loans to Borrower that are deemed lawful and that
as closely as possible reflect the terms of this Agreement.

 

Section 2.11.Payments and Computations.            

 

(a)                    Method of Payment.  Except as otherwise expressly
provided herein, all payments of principal, interest, and other amounts to be
made by the Borrower under the Loan Documents shall be made to the Lender in
U.S. dollars and in immediately available funds, without set-off, deduction, or
counterclaim, not later than 2:00 P.M. (Minneapolis, Minnesota time) on the date
on which such payment shall become due (each such payment made after such time
on such due date to be deemed to have been made on the next succeeding Business
Day).  The Borrower shall, at the time of making each such payment, specify to
the Lender the sums payable under the Loan Documents to which such payment is to
be applied and in the event that the Borrower fails to so specify or if an Event
of Default exists, the Lender may apply such payment and any proceeds of any
Collateral to the Loan Obligations in such order and manner as it may elect in
its sole discretion.

 





15

 

--------------------------------------------------------------------------------

 

 

(b)                    Application of Funds.  Lender may apply all payments
received by it to the Loan Obligations in such order and manner as Lender may
elect in its sole discretion; provided that any payments received from any
guarantor or from any disposition of any collateral provided by such guarantor
shall only be applied against obligations guaranteed by such guarantor.

 

(c)                      Payments on a Non-Business Day.  Whenever any payment
under any Loan Document shall be stated to be due on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of the
payment of interest and fees, as the case may be.

 

 (d)            Proceeds of Collateral.  All proceeds received by the Lender
from the sale or other liquidation of the Collateral when an Event of Default
exists shall first be applied as payment of the accrued and unpaid fees and
expenses of the Lender hereunder, including, without limitation, under Section
7.04 and then to all other unpaid or unreimbursed Loan Obligations (including
reasonable attorneys’ fees and expenses) owing to the Lender and then any
remaining amount of such proceeds shall be applied to the unpaid amounts of Loan
Obligations, until all the Loan Obligations have been paid and satisfied in full
or cash collateralized.  After all the Loan Obligations (excluding any
contingent Loan Obligations for which no claim has been asserted) have been paid
and satisfied in full, all Commitments terminated and all other obligations of
the Lender to the Borrower otherwise satisfied, any remaining proceeds of
Collateral shall be delivered to the Person entitled thereto as directed by the
Borrower or as otherwise determined by applicable law or applicable court order.

 

(e)                      Computations.  Except as expressly provided otherwise
herein, all computations of interest and fees shall be made on the basis of
actual number of days lapsed over a year of 365 days.  Interest shall accrue
from and include the date of borrowing, but exclude the date of payment.

 

Section 2.12.Maximum Amount Limitation            .  Anything in this Agreement,
any Note, or the other Loan Documents to the contrary notwithstanding, Borrower
shall not be required to pay unearned interest on any Note or any of the Loan
Obligations, or ever be required to pay interest on any Note or any of the Loan
Obligations at a rate in excess of the Maximum Rate, if any.  If the effective
rate of interest which would otherwise be payable under this Agreement, any Note
or any of the other Loan Documents would exceed the Maximum Rate, if any, then
the rate of interest which would otherwise be contracted for, charged, or
received under this Agreement, any Note or any of the other Loan Documents shall
be reduced to the Maximum Rate, if any.  If any unearned interest or discount or
property that is deemed to constitute interest (including, without limitation,
to the extent that any of the fees payable by Borrower for the Loan Obligations
to the Lender under this Agreement, any Note, or any of the other Loan Documents
are deemed to constitute interest) is contracted for, charged, or received in
excess of the Maximum Rate, if any, then such interest in excess of the Maximum
Rate shall be deemed a mistake and canceled, shall not be collected or
collectible, and if paid nonetheless, shall, at the option of the holder of such
Note, be either refunded to the Borrower, or credited on the principal of such
Note.  It is further agreed that, without limitation of the foregoing and to the
extent permitted by applicable law, all calculations of the rate of interest or
discount contracted for, charged or received by the Lender under its Note, or
under any of the Loan Documents, that are made for the purpose of determining
whether such rate exceeds the Maximum Rate applicable to the Lender, if any,
shall be made, to the extent permitted by applicable laws (now or hereafter
enacted), by amortizing, prorating and spreading during the period of the full
terms of the Advances evidenced by the Notes, and any renewals thereof all
interest at any time contracted for, charged or received by Lender in connection
therewith.  This Section 2.12 shall control every other provision of all
agreements among the parties to this Agreement pertaining to the transactions
contemplated by or contained in the Loan Documents, and the terms of this
Section 2.12 shall be deemed to be incorporated in every Loan Document and
communication related thereto.

 





16

 

--------------------------------------------------------------------------------

 

 

Section 2.13.Lender Records            .  All advances and all payments or
prepayments made thereunder on account of principal or interest may be evidenced
by the Lender in accordance with its usual practice in an account or accounts
evidencing such advances and all payments or prepayments thereunder from time to
time and the amounts of principal and interest payable and paid from time to
time thereunder; in any legal action or proceeding in respect of the Notes, the
entries made in such account or accounts shall be prima facie evidence of the
existence and amounts of all advances and all payments or prepayments made
thereunder on account of principal or interest.  Lender shall provide monthly
statements of such entries to Borrower for the purpose of confirming the
accuracy of such entries.

 

Section 2.14.Loan Payments            .  During the continuance of an Event of
Default, the Lender may deduct any obligations due or any other amounts due and
payable by the Borrower under the Loan Documents from any accounts maintained
with the Lender.

 

Section 2.15.Purchase of Equity Interests in AgStar Financial Services,
PCA            .  In addition to (and not in lieu of) the other amounts payable
by Borrower under this Agreement, Borrower shall purchase $1,000.00 of equity
interests in AgStar Financial Services, PCA.  The purchase price for the equity
interests shall be payable in full on or prior to the date hereof.  Such
purchase of equity interests shall comply with AgStar Financial Services, PCA’s
by-laws and capital plans applicable to borrowers generally.  Borrower hereby
acknowledges receipt of the following information and materials pertaining to
AgStar Financial Services, PCA prior to the execution of this Agreement: (i)
copies of the by-laws of AgStar Financial Services, PCA; (ii) a written
description of the terms and conditions under which the equity interests are
issued; (iii) a copy of the most recent annual reports of AgStar Financial
Services, PCA; and (iv) if more recent than the latest annual reports, the
latest quarterly reports of AgStar Financial Services, PCA.  AgStar Financial
Services, PCA shall possess a statutory security interest in its equity
interests. 

 

Borrower acknowledges and agrees that:  (a) only the portions of the Loans
provided to Borrower by AgStar Financial Services, PCA are entitled to patronage
distributions in accordance with the bylaws of AgStar Financial Services, PCA
and its practices and procedures; and (b) any patronage or similar payments to
which Borrower is entitled as a result of its ownership of the equity interests
in AgStar Financial Services, PCA will not be based on any of the Loans not
belonging to AgStar Financial Services, PCA or in which AgStar Financial
Services, PCA has granted a participation interest at any time.

 

Section 2.16.Compensation            .  Upon the request of the Lender, the
Borrower shall pay to the Lender such amount or amounts as shall be sufficient
(in the reasonable opinion of the Lender and as verified and computed in an
accounting provided to Borrower) to compensate it for any loss, cost, or expense
(excluding loss of anticipated profits incurred by it) as a result of: (i) any
payment, prepayment, or conversion of a LIBOR rate loan for any reason on a date
other than the last day of the Interest Period for such Loan; or (ii) any
failure by the Borrower for any reason (including, without limitation, the
failure of any condition precedent specified in Section 3.01 to be satisfied) to
borrow, extend, or prepay a LIBOR rate loan on the date for such borrowing,
extension, or prepayment specified in the relevant notice of borrowing,
extension or prepayment under this Agreement.

 

Such indemnification may include any amount equal to the excess, if any,
of:  (a) the amount of interest which would have accrued on the amount so
prepaid, or not so borrowed, converted or extended, for the period from the date
of such prepayment or of such failure to borrow, convert or extend to the last
day of the applicable Interest Period (or in the case of a failure to borrow,
convert or extend, the Interest Period that



17

 

--------------------------------------------------------------------------------

 

 

would have commenced on the date of such failure) in each case at the applicable
rate of interest for such loan as provided for herein; over (b) the amount of
interest (as reasonably determined by the Lender) which would have accrued to
the Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank LIBOR market. The covenants of the
Borrower set forth in this Section 2.16 shall survive the repayment of the Loans
and other obligations under the Loan Documents hereunder.

 

Section 2.17.  Excess Cash Flow            .  In addition to all other payments
of principal and interest required under this Agreement and the Notes, at the
end of each fiscal year until the Maturity Date, the Borrower shall remit to
Lender, an amount equal to 75% of the Borrower’s  Excess Cash Flow, calculated
based upon that fiscal year’s interim financial statements, on or before 120
days after the end of each fiscal year of the Borrower (the “Excess Cash Flow
Payment”), provided however, that the total Excess Cash Flow Payments required
hereunder shall not exceed $4,000,000.00 in any fiscal year (the “Maximum Excess
Cash Flow Payment”) and provided that immediately prior to the Excess Cash Flow
Payment required by this Section 2.17, or after giving effect thereto, no
default or Event of Default shall exist. For clarity, if the Excess Cash Flow
Payment would cause a default, then the Excess Cash Flow Payment shall be
reduced by no more than the amount needed to maintain compliance with the
requirements set forth in this Section 2.17. Such payment shall be applied first
to the reduction of the outstanding principal of any variable rate Term Loan and
then to the reduction of the outstanding principal balance of the Term Revolving
Loan. The Excess Cash Flow Payment shall be calculated annually based upon
audited fiscal year-end financial statements required by Section 5.01 (c)(i) of
this Agreement. Borrower shall, within 30 days of Lender’s request remit to
Lender any additional amounts due Lender under this Section in an amount not to
exceed the Maximum Excess Cash Flow Payment. Any Excess Cash Flow Payment shall
not constitute a prepayment with respect to which a prepayment fee under this
Agreement is required to be paid. Notwithstanding the foregoing, the Excess Cash
Flow Payment shall not exceed an aggregate amount of $16,000,000.00 for the term
of this Agreement. No Excess Cash Flow Payments shall be required during any
fiscal year should the Tangible Owner’s Equity be greater than 70% at the end of
the immediately preceding fiscal year of the Borrower.  

 

ARTICLE III.

CONDITIONS PRECEDENT            

 

Section 3.01.Conditions Precedent to Funding.  The effectiveness of this
Agreement and the obligation of the Lender to make any Advance hereunder,  are
subject to the conditions precedent that the Lender shall have received the
following to the extent not previously received by Lender, in form and substance
reasonably satisfactory to the Lender:

 

(a)      This Agreement, duly executed by the Borrower and the Lender;

 

(b)      Allonge #3 to Borrower’s Term Note duly executed by Borrower and
Lender;

 

(c)      Allonge #3 to Borrower’s Term Revolving Note duly executed by Borrower
and Lender;  

 

(d)         the Limited Guaranty of Green Plains Renewable Energy, Inc. dated
April 22, 2013;

 

(e)         the Amended and Restated Security Agreement dated as of the date of
this Agreement duly executed by the Borrower and in a form as provided by the
Lender by which security agreement the Lender is granted a security interest by
the Borrower in the Collateral;

 

(f)        prepayment of the Term Loan in the amount of $10,000,000.00;

 





18

 

--------------------------------------------------------------------------------

 

 

(g)         Copies of all Material Contracts between Borrower and third parties,
including its Affiliates, used in the normal operations of Borrower, including
but not limited to management agreements, marketing agreements, corn delivery
agreements, and the ABL Documents;

 

(h)         Assignments of the Material Contracts and each ABL Document,
requested by Lender, duly executed by the Borrower, pursuant to which the
Borrower shall have assigned to the Lender all of the Borrower’s right, title
and interest in and to each such contracts, and which assignment shall have been
consented to and certified in writing by each other party thereto;

 

(i)         Financing Statements in form and content satisfactory to the Lender
and in proper form under the Uniform Commercial Code of all jurisdictions as may
be necessary or, in the opinion of the Lender, desirable to perfect the security
interests created by the Security Agreement;

 

(j)         Copies of UCC, tax and judgment lien search reports listing all
financing statements and other encumbrances which name the Borrower (under its
present name and any previous name) and which are filed in the jurisdictions in
which the Borrower is located, organized or maintains collateral, together with
copies of such financing statements (none of which shall cover the collateral
purported to be covered by the Security Agreement);

 

(k)         Evidence that all other actions necessary or, in the reasonable
opinion of the Lender, desirable to enable the Lender to perfect and protect the
security interests created by the Security Agreement have been taken;

 

(l)         An ALTA mortgagee title insurance policy issued by a title insurance
company acceptable to Lender, with respect to the Real Property, assuring the
Lender that the Mortgage creates a valid and enforceable encumbrance on the Real
Property, free and clear of all defects and encumbrances except Permitted Liens
and containing:  (i) a comprehensive endorsement (ALTA form 9); (ii) a zoning
endorsement (ALTA form 3.0) specifying an ethanol  production facility as a
permitted use for all of the parcels included in the Real Property; and (iii) a
restrictions, encroachments, minerals-owners endorsement (ALTA Form 9.2) and
(iv) such endorsements as the Lender shall reasonably require.  All such title
insurance policies shall be in form and substance reasonably satisfactory to the
Lender and shall provide for affirmative insurance and such reinsurance as the
Lender may reasonably request, all of the foregoing in form and substance
reasonably satisfactory to the Lender;

 

(m)         Maps or plats of the Real Property certified to the Lender and the
title insurance company issuing the policy referred to in Subsection 3.01(m)
(the “Title Insurance Company”) in a manner reasonably satisfactory to each of
the Lender and the Title Insurance Company, dated a date reasonably satisfactory
to each of the Lender and the Title Insurance Company by an independent
professional licensed land surveyor, which maps or plats and the surveys on
which they are based shall be sufficient to delete any standard printed survey
exception contained in the applicable title policy and be made in accordance
with the Minimum Standard Detail Requirements for Land Title Surveys jointly
established and adopted by the American Land Title Association and the American
Congress on Surveying and Mapping in 1992, and, without limiting the generality
of the foregoing, there shall be surveyed and shown on such maps, plats or
surveys the following:  (i) the locations on such sites of all the buildings,
structures and other improvements and the established building setback lines;
(ii) the lines of streets abutting the sites and width thereof; (iii) all access
and other easements appurtenant to the sites necessary to use the sites;
(iv) all roadways, paths, driveways, easements, encroachments and overhanging
projections and similar encumbrances affecting the site, whether recorded,
apparent from a physical inspection of the sites



19

 

--------------------------------------------------------------------------------

 

 

or otherwise known to the surveyor; (v) any encroachments on any adjoining
property by the building structures and improvements on the sites; and (vi) if
the site is described as being on a filed map, a legend relating the survey to
said map;

 

(n)         Evidence as to:  (i) whether any portion of the Real Property is in
an area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards (a “Flood Hazard Property”); and (ii) if any portion
of the Real Property is a Flood Hazard Property:  (A) whether the community in
which such Real Property is located is participating in the National Flood
Insurance Program; (B) the Borrower’s written acknowledgment of receipt of
written notification from the Lender (1) as to the fact that such Real Property
is a Flood Hazard Property and (2) as to whether the community in which each
such Flood Hazard Property is located is participating in the National Flood
Insurance Program; and (C) copies of insurance policies or certificates of
insurance of the Borrower evidencing flood insurance satisfactory to the Lender
and naming the Lender as sole loss payee on behalf of the Lender;

(o)         Evidence reasonably satisfactory to the Lender that the Real
Property and the contemplated use of the Real Property, are in compliance in all
material respects with all applicable Laws including without limitation health
and Environmental Laws, including, but not limited to all concentrated animal
feedlot operations rules and regulations, erosion control ordinances, storm
drainage control laws, doing business and/or licensing laws, zoning laws (the
evidence submitted as to zoning should include the zoning designation made for
the Real Property, the permitted uses of the Real Property under such zoning
designation and zoning requirements as to parking, lot size, ingress, egress and
building setbacks) and laws regarding access and facilities for disabled persons
including, but not limited to, the Federal Architectural Barriers Act, the Fair
Housing Amendments Act of 1988, the Rehabilitation Act of 1973 and the Americans
with Disabilities Act of 1990;

 

(p)         A certificate of an officer of the Borrower together with true and
correct copies of the following:  (i) the organizational documents of the
Borrower, including all amendments thereto, certified by the Office of the
Secretary of State of the state of its formation and dated within 30 days prior
to the date hereof; (ii) the Operating Agreement of the Borrower, including all
amendments thereto; (iii) the resolutions of the Board of Directors of the
Borrower authorizing the execution, delivery and performance of this Agreement,
the other Loan Documents, and all documentation executed and delivered in
connection therewith to which the Borrower is a party; (iv) certificates of the
appropriate government officials of the state of organization of the Borrower as
to its existence, and certificates of the appropriate government officials in
each state where each corporate Borrower does business and where failure to
qualify as a foreign corporation would have a material adverse effect on the
business and financial condition of the Borrower, as to its good standing and
due qualification to do business in such state, each dated within 30 days prior
to the date hereof; and (v) the names of the officers of the Borrower authorized
to sign this Agreement and the other Loan Documents to be executed by each
corporate Borrower, together with a sample of the true signature of each such
officer;

 

(q)          Legal opinion of legal counsel for the Borrower, reasonably
acceptable to Lender in form and substance;

 

(r)         An intercreditor and subordination agreement between the Lender and
any holder of Subordinated Debt, including without limitation the tax increment
financing debt evidenced by that certain Indenture of Trust by and between the
US Bank, National Association, as Trustee, and Borrower,



20

 

--------------------------------------------------------------------------------

 

 

as to the priority of the Lender’s security interests in the Collateral, rights
to payment following an Event of Default, and as to such other matters as
reasonably requested by the Lender;

 

(s)         Evidence that the costs and expenses (including, without limitation,
attorney’s fees) referred to in Section 7.04, to the extent incurred and
invoiced, shall have been paid in full;

 

(t)         The results of the Lender’s inspection of the Collateral, and the
Lender’s receipt of an appraisal of the Collateral acceptable to Lender in its
sole discretion;

 

(u)          Satisfactory review by the Lender of any pending litigation
relating to the Borrower;

 

(v)         An environmental site assessment that complies with the standards
set forth in the ASTM E1527-05 Phase I Environmental Site Assessment Process and
such additional information as Lender shall require in order to establish that
Lender has made “all appropriate inquiries” as provided under Comprehensive
Environmental Response, Compensation and Liability Act (CERCLA) and 40 C.F.R.
Part 312;

 

(w)         A schedule, certified by Borrower as accurate and complete, setting
forth the necessary licenses, permits and consents required by applicable
federal, state, and local governmental entities required for the lawful
construction and operation of the Project;

 

(x)         An account control agreement for each deposit account, commodity
account, hedge account to which Borrower is a party, in a form and substance
reasonably acceptable to Lender, duly executed by Borrower and each other party
thereto;

 

(y)           Evidence that the insurance required by Sections 5.01(j) and
5.01(r)(xii) has been obtained by the Borrower; and

 

(z)         Borrower shall have established and shall maintain all its primary
deposit accounts excluding payroll accounts with Home Federal Savings Bank as
long as Home Federal Savings Bank is a participant in the Loans with Lender.

 

ARTICLE IV.REPRESENTATIONS AND WARRANTIES            

 

Section 4.01Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:



(a)      Borrower.  The Borrower is a limited liability company duly organized
and validly existing under the laws of the State of Indiana and is qualified to
do business in all jurisdictions in which the nature of its business makes such
qualification necessary and where failure to so qualify would have a Material
Adverse Effect on its respective financial condition or operations.  The
Borrower has the power and authority to own and operate its assets and to carry
on its business and to execute, deliver, and perform its obligations under the
Loan Documents to which it is or may become a party.  There are no outstanding
subscriptions, options, warrants, calls, or rights (including preemptive rights)
to acquire, and no outstanding securities or instruments convertible into,
membership interests (units) of the Borrower, except for those transactions set
forth on Schedule 4.01(a);

 





21

 

--------------------------------------------------------------------------------

 

 

(b)      The Loan Documents.  The execution, delivery and performance by the
Borrower of the  Loan Documents are within the Borrower’s powers, have been duly
authorized by all necessary action, do not contravene:  (i) the  articles
of organization or operating agreements of the Borrower; or (ii) any law or any
contractual restriction binding on or affecting the Borrower, and do not result
in or require the creation of any lien, security interest or other charge or
encumbrance (other than pursuant to the terms thereof) upon or with respect to
any of its respective properties;

 

(c)      Governmental Approvals.  No consent, permission, authorization, order
or license of any Governmental Authority or of any party to any agreement to
which  the Borrower is a party or by which it or any of its respective property
may be bound or affected, is necessary in connection with the construction of
the  Project, acquisition or other activity being financed by this Agreement,
the execution, delivery, performance or enforcement of the Loan Documents or the
creation and perfection of the liens and security interest granted thereby,
except as such have been obtained and are in full force and effect or which are
required in connection with the exercise of remedies hereunder;

 

(d)      Enforceability.  This Agreement is, and each other Loan Document to
which the Borrower is a party when delivered will be, legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditor’s rights generally and by general principles of equity;

 

(e)      Financial Condition and Operations.  The balance sheet of the
Borrower with respect to the period ended December 31, 2012, the related
statement of cash flow of the Borrower for the fiscal period then ended, copies
of which have been furnished to the Lender, fairly present in all material
respects the financial condition of the Borrower as at such date, and the
results of the operations of the Borrower for the period ended on such dates and
since December 31, 2012, there has been no material adverse change in such
condition or operations;

 

(f)      Litigation.  Except as described on Schedule 4.01(f), there is no
pending or threatened action or proceeding affecting the Borrower or any of the
transactions contemplated hereby before any court, governmental agency or
arbitrator, which, if adversely determined, may result in a Material Adverse
Effect.  There are no outstanding judgments against the Borrower;

 

(g)      Use of Proceeds of Advances, etc.  (i) No proceeds of the Loans will be
used to acquire any security in any transaction which is subject to Sections 13
and 14 of the Securities Exchange Act of 1934 (provided, however, that this
provision shall not prohibit Borrower from investing in certain value added
cooperatives for the purposes of carrying out their overall business
operations); (ii) the Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System); and (iii) no proceeds of the Loans will be used to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock;

 

(h)      Liens.  Except as created by the Loan Documents and as constitute
Permitted Liens, there is no lien, security interest or other charge or
encumbrance, and no other type of preferential arrangement, upon or with respect
to any of the properties or income of the Borrower, which secures Debt of any
Person;

 





22

 

--------------------------------------------------------------------------------

 

 

(i)      Taxes.  The Borrower has filed or caused to be filed all federal, state
and local tax returns that are required to be filed and has paid all other
taxes, assessments, and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable, except where the payment
of such tax, assessment, government charge or levy is being contested in good
faith and by appropriate proceedings and adequate reserves in compliance with
GAAP have been set aside on the Borrower’s books therefore;

 

(j)        Solvency.  As of and from and after the date of this Agreement, the
Borrower:  (i) owns and will own assets the fair saleable value of which are:
(A) greater than the total amount of liabilities (including contingent
liabilities); and (B) greater than the amount that will be required to pay the
probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (ii) has capital that is not unreasonably small in
relation to its business as presently conducted or any contemplated or
undertaken transaction; and (iii) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due;

 

(k)        Location of Inventory and Farm Products; Third Parties in Possession;
Crops.  The Borrower’s  inventory and farm products pledged as collateral under
the Security Agreement are located at the places (or, as applicable,
jurisdictions) specified in Schedule 4.01(k) for the Borrower, except to the
extent any such inventory and farm products are in transit.  Schedule 4.01(k)
correctly identifies, as of the date hereof, the landlords or mortgagees, if
any, of each of its locations identified in Schedule 4.01(k) currently leased or
owned by the Borrower.  Except for the Persons identified on Schedule 4.01(k),
no Person other than the Borrower and the Lender has possession of any of the
Collateral.  Except as described in above, none of its Collateral has been
located in any location within the past four months other than as set forth on
Schedule 4.01(k) for the Borrower;

 

(l)        Office Locations; Fictitious Names; Predecessor Companies; Tax I.D.
Number.  The Borrower’s chief place of business, its chief executive office, and
its jurisdiction of organization is located at the place identified for the
Borrower on Schedule 4.01(l).  Within the last four months it has not had any
other chief place of business, chief executive office, or jurisdiction of
organization.  Schedule 4.01(l) also sets forth all other places where the
Borrower keeps its books and records and all other locations where the Borrower
has a place of business.  The Borrower does not do business nor has the
Borrower done business during the past five (5) years under any trade-name or
fictitious business name except as disclosed on
Schedule 4.01(l).  Schedule 4.01(l) sets forth an accurate list of all names of
all predecessor companies of the Borrower including the names of any entities it
acquired (by stock purchase, asset purchase, merger or otherwise) and the chief
place of business and chief executive office of each such predecessor
company.  For purposes of the foregoing, a “predecessor company” shall mean any
Person whose assets or equity interests are acquired by the Borrower or who was
merged with or into the Borrower within the last four months prior to the date
hereof.  The Borrower’s United States Federal Income Tax I.D. Number and state
organizational identification number are identified on Schedule 4.01(l);

 

                        (m)            Title to Properties.  The Borrower has
such title or leasehold interest in and to the Real Property owned or leased by
it as is necessary or  desirable to the conduct of its business and valid and
legal title or leasehold interest in and to all of its Personal Property,
including those reflected on the financial statements of the Borrower previously
delivered to Lender, except those which have been disposed of by the Borrower
subsequent to the date of such delivered financial statements which dispositions
have been in the ordinary course of business or as otherwise expressly permitted
hereunder; 





23

 

--------------------------------------------------------------------------------

 

 

 

                        (n)            Disclosure.  All factual information
furnished by or on behalf of the  Borrower or its subsidiaries in writing to the
Lender (including, without limitation, all factual information contained in the
Loan Documents) for purposes of or in connection with this Agreement, the other
Loan Documents or any transaction contemplated herein or therein is, and all
other such factual information hereafter furnished by or on behalf of the
Borrower to the Lender, will be true and accurate in all material respects on
the date as of which such information is dated or certified and not incomplete
by omitting to state any fact necessary to make such information not misleading
in any material respect at such time in light of the circumstances under which
such information was provided;

 

                        (o)            Operation of Business.  The
Borrower possesses all licenses, permits, franchises, patents, copyrights,
trademarks, and tradenames, or rights thereto, necessary to conduct its business
substantially as now conducted and will obtain all such licenses, permits,
franchises, patents, copyrights, trademarks, and tradenames, or rights thereto
necessary to conduct its business as presently proposed to be conducted except
those that the failure to so possess could not reasonably be expected to have a
Material Adverse Effect on its financial condition or operations, and the
Borrower is not in violation of any valid rights of others with respect to any
of the foregoing except violations that could not reasonably be expected to have
such a Material Adverse Effect;



            (p)            Intellectual Property.    The  Borrower owns, or
otherwise has or will have the legal right to use, all patents, trademarks,
tradenames, copyrights, technology, know-how and processes  necessary for it to
conduct its business as currently conducted and will own or obtain the legal
right to use all patents, trademarks, tradenames, copyrights, technology,
know-how and processes necessary for it to conduct its business as currently
conducted (collectively the “Intellectual Property”),  except for those the
failure to own or have such legal right to use could not reasonably be expected
to have a Material Adverse Effect.  Set forth in Schedule 4.01(p) is a list of
all Intellectual Property registered with the United States Copyright Office or
the United States Patent and Trademark Office and owned by the Borrower or that
the Borrower has the right to use.  Except as provided in Schedule 4.01(p), no
claim has been asserted and is pending by any Person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does the Borrower know of any such claim,
and, to the knowledge of the Borrower, the use of such Intellectual Property by
the Borrower does not infringe on the rights of any Person, except for such
claims and infringements that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect;

 

            (q)            Employee Benefit Plans.    The Borrower is in
compliance in all material respects with the applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
and published interpretations thereunder, the failure to comply with which could
have a Material Adverse Effect on the Borrower;

 

                        (r)            Investment Company Act.  The Borrower is
not required to be registered as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended;

 

                        (s)            Compliance with Laws.  The Borrower is in
compliance in all material respects with all laws, rules, regulations,
ordinances, codes, orders, and the like, the failure to comply with which could
have a Material Adverse Effect on the Borrower; 

 

                        (t)            Environmental Compliance.  Borrower,
except as set forth in Schedule 4.01(t), is in material compliance with all
applicable Environmental Laws; and





24

 

--------------------------------------------------------------------------------

 

 

 

                        (u)            Material Change.  The Borrower has
performed all of its material obligations, other than those obligations for
which performance is not yet due, under all Material Contracts and, to the best
knowledge of the Borrower, each other party thereto is in compliance with each
such Material Contract.  Each such Material Contract is in full force and effect
in accordance with the terms thereof.  The Borrower has made available a true
and complete copy of each such Material Contract for inspection by Lender. 

 

 

ARTICLE V.

COVENANTS OF THE BORROWER            

 

            Section 5.01.            Affirmative Covenants            .  So long
as any Loan Obligations (other than contingent claims for which no claim has
been asserted) remain unpaid or the Lender shall have any commitment hereunder,
the Borrower shall, unless the Lender shall otherwise consent in advance in
writing:

 

                        (a)            Compliance with Laws, etc.  Comply in all
material respects with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, (i) all applicable zoning and land
use laws; (ii) all employee benefit and Environmental Laws, and (iii) paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or upon its property except to the extent contested in
good faith;

 

                        (b)            Visitation Rights; Field Examination.  At
any reasonable time and from time to time, permit the Lender or
representatives,  to (i) examine and make copies of and abstracts from the
records and books of account of the Borrower (at Lender’s expense), and (ii)
enter onto the property of the Borrower to conduct unannounced field
examinations and collateral inspections, provided if no Event of Default has
occurred and is then continuing Lender shall limit its field examinations to one
(1) per each twelve month period, and (iii) discuss the affairs, finances, and
accounts of the Borrower with any of Borrower’s officers or directors.  Borrower
consents to and authorizes Lender to enter onto the property of Borrower for
purposes of conducting the examinations, inspections and discussions provided
above.  Upon and during the occurrence of an Event of Default or in the event
that there are deemed by the Lender to be any material inconsistencies and/or
material noncompliance with respect to any financial or other reporting on the
part of the Borrower, any and all visits and inspections deemed necessary or
desirable on account of such Event of Default, inconsistency and/or
noncompliance shall be at the expense of the Borrower.  In addition to the
foregoing, at any reasonable time and from time to time, the Borrower also shall
permit the Lender or representatives thereof, at the expense of the Lender, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, the Borrower, and to discuss the affairs,
finances and accounts of the Borrower with any of its respective officers or
directors;

 

                        (c)            Reporting Requirements.  Furnish to the
Lender:

 

                                    (i)            As soon as available, but in
no event later than one hundred twenty (120) days after the end of each fiscal
year of the Borrower, occurring during the term hereof, audited annual financial
statements of GPRE as of the end of such fiscal year (including the income
statement, balance sheet, shareholders’ equity, and statement of cash flows
along with accompanying footnotes) each prepared on a consolidated and
consolidating basis, audited by independent certified public accountants of
nationally recognized standing reasonably acceptable to the Lender, prepared in
accordance with GAAP



25

 

--------------------------------------------------------------------------------

 

 

consistently applied and certified by an authorized officer of the Borrower;
and, reporting of eliminating entries shall be provided in aggregate as well as
those attributable to the Borrower, which may be provided in separate
documentation delivered with the financial statements required under this
subsection, together with a Compliance Certificate which: (A) states that no
Event of Default, and no event or condition that but for the passage of time,
the giving of notice or both would constitute an Event of Default, has occurred
or is in existence; and (B) shows in detail satisfactory to the Lender the
calculation of, and Borrower’s compliance with, each of the covenants contained
in this Agreement;

 

                                    (ii)            As soon as available, but in
no event later than thirty (30) days after the end of each month (excluding any
redundant reports or information in months when such reporting is made by
Borrower under Section 5.01(c)(iii)):  

 

                                                (A)            unaudited monthly
financial statements, including without limitation a statements of cash flows,
of Borrower, prepared in accordance with GAAP (except for the omission of
footnotes and for the effect of normal year-end audit adjustments). Each of such
financial statements shall (i) be prepared in reasonable detail and in
comparative form, including a comparison of actual performance to the budget for
such month and year-to-date, delivered to Lender under Subsection 5.01(c)(vi)
below, and (ii) include a balance sheet, a statement of income for such month
and for the period year-to-date and information on intercompany accounts. Such
monthly statements shall be certified by an authorized officer of Borrower;

 

                                                (B)            a Compliance
Certificate which:  (A) states that no Event of Default, and no event or
condition that but for the passage of time, the giving of notice or both would
constitute an Event of Default, has occurred or is in existence; and (B) shows
in reasonable detail the calculation of, and Borrower’s compliance with, each of
the covenants contained in this Section 5.01;

 

                                                (C)            Borrower’s Key
Activity Report (“KAR”)  for the immediately preceding calendar month setting
forth corn inputs, ethanol output, distillers grain output, corn oil output, and
natural gas usage, together with such additional production information as
reasonably requested by the Lender; and

 

                                                (D)            an intercompany
accounts receivable report for the immediately preceding month (a) setting forth
all accounts receivable owed to or from Green Plains Trade Group, LLC, or Green
Plains Commodities, LLC or any other Affiliate of the Borrower;

 

                                    (iii)            As soon as available but in
no event later than 30 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower occurring during the term hereof,
unaudited quarterly consolidated financial statements of the Borrower, in each
case prepared in accordance with GAAP consistently applied (except for the
omission of footnotes and for the effect of normal year-end audit adjustments)
and in a format that demonstrates any accounting or formatting change that may
be required by various jurisdictions in which the business of the Borrower is
conducted (to the extent not inconsistent with GAAP).  Each of such financial
statements shall (i) be prepared in reasonable detail and in comparative form,
including a comparison of actual performance to the budget for such quarter and
year-to-date, delivered to Lender under Subsection 5.01(c)(vi) below, and (ii)
include a balance sheet, a statement of income for such quarter and for the
period year-to-date, and such other quarterly statements as Lender may
specifically request which quarterly statements shall include any and all
supplements thereto.   Such quarterly statements shall be certified by an
authorized officer of the Borrower, and be accompanied by a Compliance
Certificate which: (A) states that no Event of Default,



26

 

--------------------------------------------------------------------------------

 

 

and no event or condition that but for the passage of time, the giving of notice
or both would constitute an Event of Default, has occurred or is in existence;
and (B) shows in detail satisfactory to the Lender the calculation of, and the
Borrower’ compliance with, each of the covenants contained in Sections 5.01(d),
5.01(e), 5.01(f), and 5.01(g);

 

                                    (iv)            promptly upon the Lender’s
request therefor, copies of all reports and notices which the Borrower or any of
its subsidiaries files under ERISA with the Internal Revenue Service or the
Pension Benefit Guaranty Corporation or the U.S. Department of Labor or which
the  Borrower receives from such Corporation;

 

                                    (v)            notwithstanding the foregoing
Section 5.01(c)(iv), provide to Lender within 30 days after it becomes aware of
the occurrence of any Reportable Event (as defined in Section 4043 of ERISA)
applicable to the Borrower, a statement describing such Reportable Event and the
actions it proposes to take in response to such Reportable Event; 

 

                                    (vi)            By the end of December of
each fiscal year of the Borrower, an annual (with quarterly breakout) operating
and capital assets budget of the Borrower for the immediately succeeding fiscal
year containing, among other things, pro forma financial statements and
forecasts of all planned lines of business;

 

                                    (vii)            Promptly, upon the
occurrence of an Event of Default or an event or condition that but for the
passage of time or the giving of notice or both would constitute an Event of
Default, notice of such Event of Default or event;

 

                                    (viii)            Promptly after the receipt
thereof, a copy of any management letters or written reports submitted to the
Borrower by its independent certified public accountants with respect to the
business, financial condition or operation of the Borrower;

 

                                    (ix)            Promptly after the receipt
thereof, a copy of any notice under any Long-Term Marketing Agreement, Material
Contract, or ABL Document, including without limitation notices of default or
Events of Default;  

 

                                    (x)            furnish to the Lender,
promptly but in no event later than 10 Business Days after transmittal or filing
thereof by the Borrower or any of Borrower’s Affiliates, copies of all proxy
statements, notices and reports as it shall send to its members and copies of
all registration statements (without exhibits) and all reports which it files
with the Securities and Exchange Commission (or any governmental body or agency
succeeding to the functions of the Securities and Exchange Commission), and
promptly after the receipt thereof by the Borrower or any of Borrower’s
Affiliates, copies of all management letters or similar documents submitted to
the Borrower or any of Borrower’s Affiliates by independent certified public
accountants in connection with each annual and any interim audit of the accounts
of the Borrower or any of Borrower’s Affiliates; 

 

                                    (xi)              promptly after the
commencement thereof, notice of the commencement of all actions, suits, or
proceedings before any court, arbitrator, or government department, commission,
board, bureau, agency, or instrumentality affecting the Borrower or any of its
subsidiaries which, if determined adversely, could have a Material Adverse
Effect on the Borrower;

 





27

 

--------------------------------------------------------------------------------

 

 

                                    (xii)            without limiting the
provisions of Section 5.01(c)(xi) above, promptly after receipt thereof, notice
of the receipt of all pleadings, orders, complaints, indictments, or any other
communication alleging a condition that may require the Borrower to undertake or
to contribute to a cleanup or other response under all laws relating to
environmental protection, or which seek penalties, damages, injunctive relief,
or criminal sanctions related to alleged violations of such laws, or which claim
personal injury or property damage to any person as a result of environmental
factors or conditions;

 

                                    (xiii)            promptly after filing,
receipt or becoming aware thereof, copies of any filings or communications sent
to and notices or other communications received by the Borrower from any
Governmental Authority, including, without limitation, the Securities and
Exchange Commission, the FCC, the PUC, or any other state utility commission
relating to any material noncompliance by the Borrower or any of its
subsidiaries with any laws or with respect to any matter or proceeding the
effect of which, if adversely determined, could have a Material Adverse Effect
on the Borrower;  

 

                                    (xiv)            promptly but in no event
later than 5 Business Days after becoming aware thereof, notice of any matter
which has had or could have a Material Adverse Effect on the Borrower or any of
its subsidiaries or any of its Operating Affiliates;

 

                                    (xv)            copies of all plans and
applications submitted to the Indiana Department of Environmental Management and
the U.S. Army Corps of Engineers required by Section 5.01(t) of this Agreement;

 

                                    (xvi)            A written report on the
status of the plans and applications required by Section 5.01(t) within ten (10)
days after the end of each month until all such plans are approved and all such
permits are obtained;

 

                                    (xvii)            As soon as available but
in no event later than 45 days after the end of each fiscal quarter (excluding
any redundant reports or information in months when such reporting is made by
Borrower under Section 5.01(c)(iii)) of each fiscal year of GPRE occurring
during the term hereof, unaudited quarterly consolidated financial statements of
GPRE, prepared in accordance with GAAP consistently applied (except for the
omission of footnotes and for the effect of normal year-end audit adjustments)
and in a format that demonstrates any accounting or formatting change that may
be required by various jurisdictions in which the business of GPRE is conducted
(to the extent not inconsistent with GAAP).  Each of such financial statements
shall (i) be prepared in reasonable detail and in comparative form, and (ii)
include a balance sheet, a statement of income for such quarter and for the
period year-to-date, and such other quarterly statements as Lender may
specifically request which quarterly statements shall include any and all
supplements thereto.  Such quarterly statements shall be certified by an
authorized officer of GPRE;

 

                                    (xviii)            as soon as available but
in no event later than 30 Business Days after the execution thereof, copies
of  Material Contracts with Affiliates and all amendments thereto, if any, and
any Material Contracts, including the Fine Grind Equipment;  

 

                                    (xix)  as soon as available, but in no event
later than one hundred twenty (120) days after the end of each fiscal year of
the Borrower, a report stating the amount paid to any Affiliate of the Borrower
per Section 5.02(k) of this Agreement.

 

                        (d)            Working Capital.  Achieve and maintain
Working Capital of $5,000,000, which shall be tested monthly based on monthly
financial statements of the Borrower delivered in accordance with Section 5.01
and a Compliance Certificate of the Borrower delivered to the Lender within 5
Business Days of the end of each month;





28

 

--------------------------------------------------------------------------------

 

 

 

                        (e)            Tangible Net Worth.  Achieve and maintain
Tangible Net Worth of $82,500,000.00, which shall be tested monthly based on
monthly financial statements of the Borrower delivered in accordance with
Section 5.01 and a Compliance Certificate of the Borrower delivered to the
Lender within 5 Business Days of the end of each month;

 

            (f)            Tangible Owner’s Equity.  Achieve and maintain
Tangible Owner’s Equity of at least 50% measured annually at the end of each
fiscal year;

 

            (g)            Fixed Charge Coverage Ratio.  Achieve and maintain a
Fixed Charge Coverage Ratio of not less than 1.15 to 1.00 on December 31, 2013
and continually thereafter.  Fixed Charge Coverage Ratio shall be measured at
the end of each fiscal year. 

 

            (h)            Liens.  There shall be no lien, security interest or
other charge or encumbrance, and no other type of preferential arrangement, upon
or with respect to any of the properties or income of the Borrower, which
secures Debt of any Person, except for the security interests of the Security
Agreement or except for the Permitted Liens as described in Schedule 5.02(a);

 

                        (i)            Landlord and Mortgagee Waivers.  Obtain
and furnish to the Lender as soon as available, waivers, acknowledgments and
consents, duly executed by each:  (i) real property owner, landlord and
mortgagee having an interest in any of the premises owned or leased by the
Borrower or in which any Collateral of the Borrower is located or to be located
(and if no Collateral of Borrower is located at a parcel of property not owned
or leased by a Borrower, no such waivers, acknowledgments or consents will be
required); and (ii) each third party holding any Collateral, all in form and
substance acceptable to the Lender, except as otherwise agreed to by the Lender;

 

                        (j)            Insurance.  Maintain insurance with
financially sound and reputable insurance companies in such amounts and covering
such risks as are usually carried by entities engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower
operates,  and make such increases in the type of amount or coverage as Lender
may reasonably request, provided that in any event the Borrower will maintain
workers’ compensation insurance, property insurance and comprehensive general
liability insurance reasonably satisfactory to the Lender.  The Borrower shall
maintain, at a minimum, directors and officers liability insurance, commercial
liability insurance, business interruption insurance, builder’s risk insurance,
and general commercial property insurance.  All such policies insuring any
collateral for the Borrower’s obligations to Lender shall have lender or
mortgagee loss payable clauses or endorsements in form and substance acceptable
to Lender.  Each insurance policy covering Collateral shall be in compliance
with the requirements of the Security Agreement and the Mortgage;

 

                        (k)            Property and Insurance Maintenance. 
Maintain and preserve all of its property and each and every part and parcel
thereof that is necessary to or useful in the proper conduct of its business in
good repair, working order, and condition, ordinary wear and tear excepted, and
in substantial compliance with all applicable laws, and make all alterations,
replacements, and improvements thereto as may from time to time be necessary in
order to ensure that its properties remain in good working order and condition
and compliance.  The Borrower agrees that upon the occurrence and continuing
existence of an Event of Default, at Lender’s request, which request may not be
made more than once a year, the Borrower will furnish to Lender a report on the
condition of the Borrower’s  property prepared by a professional engineer
satisfactory to Lender; 





29

 

--------------------------------------------------------------------------------

 

 

 

                        (l)            Keeping Books and Records.  The Borrower
shall keep proper books of record and account with complete, true and accurate
entries in conformity with GAAP and all requirements of law shall be made of all
financial transactions and matters involving the assets and business of the
Borrower, and shall maintain such books of record and account in material
conformity with applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower. The Borrower shall keep books and
records separate from the books and records of any other Person (including any
Affiliates of the Borrower) that accurately reflect all of its business affairs,
transactions and the documents and other instruments that underlie or authorize
all of its limited liability company actions;

 

                        (m)            Food Security Act Compliance.  If the
Borrower acquires any Collateral which may have constituted farm products in the
possession of the seller or supplier thereof, such Borrower shall, at its own
expense, use its commercially reasonable efforts to take such steps to insure
that all Liens (except the liens granted pursuant hereto) in such acquired
Collateral are terminated or released, including, without limitation, in the
case of such farm products produced in a state which has established a Central
Filing System (as defined in the Food Security Act), registering with the
Secretary of State of such state (or such other party or office designated by
such state) and otherwise take such reasonable actions necessary, as prescribed
by the Food Security Act, to purchase farm products free of liens (except the
liens granted pursuant hereto); provided, however, that such Borrower may
contest and need not obtain the release or termination of any lien asserted by
any creditor of any seller of such farm products, so long as it shall be
contesting the same by proper proceedings and maintain appropriate accruals and
reserves therefor in accordance with the GAAP.  Upon the Lender’s request made,
the Borrower agrees to forward to the Lender promptly after receipt copies of
all notices of liens and master lists of Effective Financing Statements
delivered to the Borrower pursuant to the Food Security Act, which notices
and/or lists pertain to any of the Collateral.  Upon the Lender’s request, the
Borrower agrees to provide the Lender with the names of Persons who supply the
Borrower with such farm products and such other information as the Lender may
reasonably request with respect to such Persons;

 

                        (n)            Warehouse Receipts.  If any warehouse
receipt or receipts in the nature of a warehouse receipt is issued in respect of
any portion of the Collateral, then the Borrower:  (i) will not permit such
warehouse receipt or receipts in the nature thereof to be “negotiable” as such
term is used in Article 7 of the Uniform Commercial Code; and (ii) will deliver
all such receipts to the Lender (or a Person designated by the Lender) within
five (5) days of the Lender’s request and from time to time thereafter.  If no
Event of Default exists, the Lender agrees to deliver to such Borrower any
receipt so held by the Lender upon such Borrower’s request in connection with
such sale or other disposition of the underlying inventory, if such disposition
is in ordinary course of such Borrower’s business;

 

                        (o)            Management of Borrower.  Management of
the Borrower shall be maintained as set forth on Schedule 5.01(o) hereto, unless
prior written notice is provided to the Lender of any change;

 

                        (p)            Compliance with Other
Agreements.  Borrower will perform in all material respects all obligations and
abide in all material respects by all covenants and agreements contained in the
following agreements:  (i) any and all Long Term Marketing Agreements; and (ii)
 any other Material Contracts;

 

                        (q)            Additional Assurances.  Make, execute and
deliver to Lender such promissory notes, mortgages, deeds of trust, financing
statements, control agreements, instruments, documents and other agreements as
Lender or its counsel may reasonably request to evidence and secure the Loans
and to perfect all Security Interests;  

 





30

 

--------------------------------------------------------------------------------

 

 

                        (r)             Release of Restrictive Covenants. 
Borrower shall use its commercially reasonable efforts to obtain release of the
Restrictive Covenants Southwest Bluffton Industrial Park dated June 15, 2004 and
recorded with the Wells County Recorder on June 17, 2004, as Document Number
139039;

 

                        (s)            Collateral Assignments.  If not sooner
delivered, within thirty (30) days of the date of this Agreement, deliver to the
Lender, Collateral Assignments of all Material Contracts and all ABL Documents,
duly executed by the Borrower and pursuant to which the Borrower shall have
assigned to the Lender, as collateral security, all of the Borrower’s right,
title and interest in and to each of such contracts, and which assignment shall
have been consented to and certified in writing by the other party(ies) to each
such contract;

 

            (t)         Mitigation Plan.  Borrower shall have submitted a
mitigation plan for the encroachments of the wetlands and streams located on the
Property and an application for a permit pursuant to Section 401 Application for
Authorization to Discharge Dredged or Fill Material to Isolated Wetlands and /
or Waters of the State from the Indiana Department of Environmental Management
and a permit from the U.S. Army Corps of Engineers pursuant to Section 404 of
the Clean Water Act, and such other permits as may be required by the Indiana
Department of Environmental Management and any other governmental agencies
having jurisdiction.

                                                

            Section 5.02.            Negative Covenants            .  So long as
any of the Loan Obligations remain unpaid (other than contingent obligations for
which no claim has been asserted) or the Lender shall have any commitment
hereunder, the Borrower will not, without the prior written consent of the
Lender:

 

                        (a)            Liens, etc.  Create or suffer to exist,
or permit any of its subsidiaries to create or suffer to exist, any lien,
security interest or other charge or encumbrance, or any other type of
preferential arrangement, upon or with respect to any of its properties, whether
now owned or hereafter acquired, or assign, or permit any of its subsidiaries to
assign, any right to receive income, in each case to secure any Debt (as defined
below) of any Person, other than (collectively referred to as “Permitted
Liens”):

 

                                    (i)            Those described on
Schedule 5.02(a) hereto and renewals and extensions on the same or substantially
the same terms and conditions and at no increase in the debt or obligation; or

 

                                    (ii)            liens or security interests
which are subject to an intercreditor and subordination agreement in form and
substance reasonably acceptable to Lender in Lender’s sole but reasonable
discretion; or

 

                                    (iii)            the liens or security
interests of the Security Agreement and Mortgage; or

 

                                    (iv)            liens (other than liens
relating to environmental liabilities or ERISA) for taxes, assessments, or other
governmental charges that are not more than 30 days overdue or, if the execution
thereof is stayed, which are being contested in good faith by appropriate
proceedings diligently pursued and for which adequate reserves have been
established; or

 

                                    (v)            liens of warehousemen,
carriers, landlords, mechanics, materialmen, or other similar statutory or
common law liens securing obligations that are not yet due and are incurred in
the ordinary course of business or, if the execution thereof is stayed, which
are being contested in good



31

 

--------------------------------------------------------------------------------

 

 

faith by appropriate proceedings diligently pursued and for which adequate
reserves have been established in accordance with GAAP; or

 

                                    (vi)            liens resulting from good
faith deposits to secure payments of workmen’s compensation unemployment
insurance, or other social security programs or to secure the performance of
tenders, leases, statutory obligations, surety, customs and appeal bonds, bids
or contracts (other than for payment of Debt); or

 

                                    (vii)            any attachment or judgment
lien not constituting an Event of Default; or

 

                                    (viii)            liens arising from filing
UCC financing statements regarding leases not prohibited by this Agreement; or

 

                                    (ix)            customary offset rights of
brokers and deposit banks arising under the terms of securities account
agreements and deposit agreements; or

 

                                    (x)            any real estate easements and
easements, covenants and encumbrances that customarily do not affect the
marketable title to real estate or materially impair its use; or

 

                                    (xi)            the Fine Grind Equipment
Lien, which lien may not without the prior express written consent of the Lender
be assigned or otherwise conveyed to any other Person other than the Lender; or

 

                                    (xii)            liens arising from the ABL
Documents.

 

                        (b)            Distributions, etc.  Declare or pay any
Distribution; provided, however, that the Borrower may: (i) declare and pay
Distributions payable in membership interests or units or other Equity Interests
(including options or warrants) and (ii) purchase or otherwise acquire shares of
the membership interests (units) of the Borrower with the proceeds received from
the issuance of new membership interests (units); (iii) pay or make the
provision for Distributions in an amount not to exceed, in the aggregate, 35% of
the Borrower's immediately preceding fiscal year's Net Income Before Tax;
provided that any provision for income taxes payable, whether accrued or paid,
through intercompany payables shall be deducted therefrom (“Tax Distributions”);
provided that all loan covenants are met on a pre- and post-distribution basis,
including but not limited to compliance with the Working Capital covenant; (iv)
pay Distributions which are immediately reinvested in the Borrower
(“Reinvestment Distributions”); and (v) complete the transactions reflected on
Schedule 4.01(a) and (vi) after payment of the Excess Cash Flow Payment required
by Section 2.17, if any, and after all loan covenants are met on a post-dividend
basis, pay additional distributions in an amount up to 15% of the Borrower’s
immediately preceding fiscal year’s Net Income (“Excess Distributions”),
provided, however, that immediately prior to the proposed payment of any
dividends or distributions permitted by this Section 5.02(b), or after giving
effect thereto, no Default or Event of Default shall exist, and provided,
however, that aggregate distributions will not exceed 50% of the Borrower’s
immediately preceding fiscal year’s Net Income;; or

 

                        (c)            Capital Expenditures.    Make any
investment in fixed assets in excess of Two Million and No/100 Dollars
($2,000,000.00), in the aggregate, during any fiscal year of the Borrower during
the term of this Agreement; provided that, the costs associated with the
acquisition and installation of the Fine Grind Equipment, and any other
investment in fixed assets funded through subordinate



32

 

--------------------------------------------------------------------------------

 

 

financing provided to Borrower by GPRE, from time to time during the term of
this Agreement, shall be excluded from the $2,000,000 annual limit stated above.

 

(d)

Consolidation, Merger, Dissolution, Etc.  Directly or indirectly, merge or
consolidate with any other Person or permit any other Person to merge into or
with or consolidate with the Borrower or any of its subsidiaries if Borrower is
not the surviving entity to such merger; or

 

(e)

Indebtedness, etc.  Create, incur, assume or suffer to exist any Debt or other
indebtedness, liabilities or obligations, whether matured or unmatured,
liquidated or unliquidated, direct or contingent, joint or several, in an
aggregate principal amount not to exceed $500,000.00, without the prior written
consent of the Lender, except:  (i) the liabilities of the Borrower to the
Lender hereunder; (ii) trade accounts payable and accrued liabilities (other
than Debt) arising in the ordinary course of Borrower’s business; (iii) payments
owed under Material Contracts or the ABL Documents; (iv) payments owed under
contracts or agreements other than Material Contracts arising in the ordinary
course of Borrower’s business; (v) Subordinate Debt; and (vi) liabilities owed
to ICM associated with the Fine Grind Equipment.

 

                        (f)            Organization; Name; Chief Executive
Office.  Change its state of organization, name or the location of its chief
executive office without the prior written consent  of the Lender, except that
the principal office shall be moved to the plant site when construction of the
administration office is substantially complete; or

 

(g)

Loans, Guaranties, etc.  Make any loans or advances to (whether in cash,
in-kind, or otherwise) any Person, or directly or indirectly guaranty or
otherwise assure a creditor against loss in respect of any indebtedness,
obligations or liabilities (contingent or otherwise) of any Person; or

 

                        (h)            Subsidiaries; Affiliates.  Form or
otherwise acquire any subsidiary or affiliated business, or acquire the assets
of or acquire any equity or ownership interest in any Person, unless such
subsidiary, affiliate or Person executes and delivers to the Lender:  (i) a
guaranty of all of the Loan Obligations, in form and substance acceptable to the
Lender in its sole but reasonable discretion; (ii) security agreements in form
substantially similar to the Security Agreement; and (iii) such other documents
and amendments to this Agreement and the other Loan Documents as the Lender
shall reasonably require; or

 

                        (i)            Transfer of Assets.  Sell, lease, assign,
transfer, or otherwise voluntarily dispose of any of its assets, or permit any
of Borrower’s subsidiaries or any Operating Affiliate to sell, lease, assign,
transfer, or otherwise voluntarily dispose of all or substantially all of its
assets except:  (i) dispositions of inventory in the ordinary course of
business; (ii) dispositions of: (A) obsolete or worn out equipment; (B)
equipment or real property not necessary for the operation of its business; or
(C) equipment or real property which is replaced with property of equivalent or
greater value as the property which is disposed; or (iii) dispositions arising
out of the initiation of the ABL Transactions;   

 

                        (j)            Lines of Business.  Engage in any line or
lines of business activity other than the production of ethanol and related by
products;

 

                        (k)            Transactions with Affiliates.    Directly
or indirectly enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate or with any governor, director, manager, officer,
employee, consultant, agent,



33

 

--------------------------------------------------------------------------------

 

 

or member of Borrower or any Affiliate, except (i) transactions listed on
Schedule 5.02(k), (ii) transactions in the ordinary course of and pursuant to
the reasonable requirements of the business of Borrower and upon fair and
reasonable terms which are fully disclosed to the Lender and are no less
favorable to Borrower or such subsidiary than would be obtained in a comparable
arm’s length transaction with a person or entity that is not an Affiliate,
including without limitation the transactions contemplated in the ABL Documents,
and (iii) payment of compensation to members, governors, directors, managers,
officers, employees, consultants and agents in the ordinary course of business
for services actually rendered in their capacities as members, governors,
directors, managers, officers, employees, consultants and agents, provided such
compensation is reasonable and comparable with compensation paid by companies of
like nature and similarly situated.  Notwithstanding the foregoing, upon the
election of the Lender, no payments may be made with respect to any items set
forth in clauses (i) and (ii) of the preceding sentence upon the occurrence and
during the continuation of a Default or an Event of Default..

 

                        (l)            Management Fees and Compensation. 
Directly or indirectly pay any management, consulting or other similar fees to
any Person except as provided in Section 5.02(k)(iv) and except for legal or
consulting fees paid to Persons listed on Schedule 5.02(l), for services
actually rendered and in amounts typically paid by entities engaged in the
Borrower’s business;  

 

                        (m)            Material Control or Management.    Permit
a Change in Control to occur;  

 

                        (o)            Amendments to Organizational Documents. 
Amend, or permit GPRE to amend its operating agreement, management agreement or
any other organizational documents in any respect without the prior written
consent of the Lender;

 

                        (p)             Flood Insurance.  Borrower shall not
build, construct, place or otherwise located any Building at any location on the
Property for which flood insurance is required under 12 C.F.R. Part 339 or other
applicable U.S. or state law or regulation without the prior written consent of
the Lender and without first obtaining flood insurance on such Building
acceptable to Lender and providing evidence thereof to the Lender in a form
acceptable to Lender.  For purposes of this Section, “Building” has the meaning
provided in 12 C.F.R. 339.2(c);  

 

                        (q)            Long Term Marketing Agreement,
Etc.  Change, alter or amend any of its Long Term Marketing Agreements, ABL
Documents, or other similar agreement with Green Plains Trade Group LLC, Green
Plains Commodities LLC, Green Plains Grain Company LLC or any other Affiliate of
the Borrower.  No accounts receivable under any Long Term Marketing Agreement or
other similar agreement with Green Plains Trade Group, LLC, Green Plains
Commodities LLC or any other Affiliate of the Borrower shall at any time remain
unpaid (i) for more than five (5) days after the invoice date for ethanol, (ii)
more than 25 days after the invoice date for distillers grain, and (iii) more
than 25 days after the invoice date for corn oil. 

 

 

ARTICLE VI.EVENTS OF DEFAULT AND REMEDIES            

 

            Section 6.01.            Events of Default            .  Each of the
following events shall be an “Event of Default”:

 





34

 

--------------------------------------------------------------------------------

 

 

            (a)            The Borrower shall fail to pay any installments of
principal or interest, fees, expenses, charges or other amounts payable
hereunder or under the other Loan Documents or to make any deposit of funds
required under this Agreement within ten (10) days of when due; or

 

(b)

Any representation or warranty made by the Borrower, or any of its officers,
members or managers  or directors under or in connection with any Loan Document
shall prove to have been incorrect in any material respect when made; or

 

                        (c)            Borrower shall fail to perform or observe
any term, covenant or agreement contained in Sections 5.01(d), (e), (f) or (g),
or take any action as prohibited by Section 5.02; provided, however, that and
notwithstanding anything to the contrary contained in this Section 6.01, in the
event that Borrower fails to comply with Sections 5.01(d), (e), (f) or (g)
hereof, Borrower shall have the right (“Cure Right”) at any time until the date
that is five (5) days after the date the Compliance Certificate is required to
be delivered pursuant to Section 5.01(c) of this Agreement to issue equity
interests or otherwise receive Equity Contributions, consistent with past
practices disclosed to the Lender, and in such amounts as to permit Borrower’s
compliance with such financial covenants (“Cure Amount”), and thereupon
Borrower’s compliance with Sections 5.01(d), (e), (f) and (g) shall be
recalculated giving effect to the Cure Amount as if the cure had occurred during
the fiscal period covered by the Compliance Certificate.  If, after giving
effect to the foregoing recalculations, the requirements of Sections 5.01(d),
(e), (f) or (g) shall be satisfied, then such requirements shall be deemed
satisfied for the relevant fiscal period with the same effect as though there
had been no failure to comply therewith for such period, and the applicable
breach or default shall be deemed cured for the purposes of this Agreement; or

 

                        (d)            The Borrower shall fail to deliver the
financial statements or Compliance Certificate under Section 5.01(c) within ten
(10) days of the date due; or

 

                        (e)            The Borrower shall fail to perform or
observe any term, covenant or agreement contained in any Loan Document (other
than those listed in clauses (a) through (d) of this Section 6.01) on its part
to be performed or observed (other than the covenants to pay the Loan
Obligations) and any such failure shall remain unremedied for thirty (30) days
after written notice thereof shall have been given to the Borrower by the
Lender, provided, however, that no Event of Default shall be deemed to exist if,
within said thirty (30) day period, Borrower have commenced appropriate action
to remedy such failure and shall diligently and continuously pursue such action
until such cure is completed, unless such cure is or cannot be completed within
sixty (60) days after written notice shall have been given; or

 

                        (f)            The Borrower shall fail to pay any
indebtedness in an amount in excess of $100,000.00 (either in any individual
case or in the aggregate) excluding indebtedness evidenced by the Notes and
excluding Ordinary Trade Payable Disputes, or any interest or premium thereon,
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
indebtedness; or any other default under any agreement or instrument relating to
any such indebtedness, or any other event, shall occur and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such default or event is to cause a Material Adverse Effect or
accelerate, or to permit the acceleration of, the maturity of such indebtedness
(excluding Ordinary Trade Payable Disputes); or any such indebtedness in excess
of $150,000.00 shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof (excluding Ordinary Trade Payable Disputes); or

 





35

 

--------------------------------------------------------------------------------

 

 

                        (g)            The Borrower shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Borrower seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its property, and, in the case of
any such proceeding instituted against it (but not instituted by it) either such
proceeding shall remain undismissed or unstayed for a period of 30 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property) shall occur; or the Borrower shall take any corporate action to
authorize any of the actions set forth above in this subsection; or 



                        (h)            Any one or more judgment(s) or order(s)
for the payment of money in excess of $150,000.00 in the aggregate shall be
rendered against the Borrower and either:  (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order; or (ii) there
shall be any period of 10 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

            

                        (i)            Without cause by Lender, any provision of
any Loan Document shall for any reason cease to be valid and binding on the
Borrower or the Borrower shall so state in writing; or

 

                        (j)            The Mortgage or the Security Agreement
shall for any reason, except to the extent permitted by the terms thereof, cease
to create a valid lien, encumbrance or security interest in any of the property
purported to be covered thereby; or

 

                        (k)            The termination of any Long Term
Marketing Agreement or ABL Document prior to its stated expiration date, unless
such Long Term Marketing Agreement or ABL Document is replaced by another Long
Term Marketing Agreement or ABL Document, as applicable, acceptable to the
Lender, within thirty (30) days of the termination of such agreement; or

 

(l)

The Borrower, any of Borrower’s subsidiaries, or any Operating Affiliate
dissolves, suspends, or discontinues doing business; or

 

            (m)          Any event, change or condition not referred to
elsewhere in this Section 6.01 should occur which results in a Material Adverse
Effect; or 

 

            (n)          a Change in Control, without the prior written consent
of the Lender shall occur;  or

 

            (o)        The loss, suspension or revocation of, or failure to
renew, any franchise, license, certificate, permit, authorization, approval or
the like now held or hereafter acquired by the Borrower or any of its
subsidiaries, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect on the Borrower and the
Project; or (ii) any regulatory or Governmental Authority replaces the
management of the Borrower or any of its subsidiaries or assumes control over
the Borrower or such subsidiary; or

 





36

 

--------------------------------------------------------------------------------

 

 

            (p)         The Borrower should breach or be in default under a
Material Contract, Long Term Marketing Agreement or ABL Document in any material
respect, including any material breach or default, or any termination shall have
occurred, or any other event which would permit any party other than the
Borrower to cause a termination, or any agreement shall have ceased for any
reason to be in full force and effect prior to its stated or optional expiration
date;

 

            (q)           The Borrower  terminates, changes, amends or restates,
without the Lender’s prior consent any Material Contract, Long Term Marketing
Agreement or ABL Document;  

 

            (r)         The Borrower fails to (a) maintain the stream mitigation
site as required by the U.S. Army Corps of Engineers and the Indiana Department
of Environmental Management, (b) provide and maintain such financial assurances
as may be required by the U.S. Army Corps of Engineers and the Indiana
Department of Environmental Management in conjunction with the issuance of
permits pursuant to Borrower’s Section 401 / 404 Permit Application, as amended,
modified and resubmitted from time to time, or (c) comply with all of the
requirements of the permits issued by the U.S. Army Corps of Engineers and
Indiana Department of Environmental Management;

 

            (s)         Any enforcement action is commenced by the Indiana
Department of Environmental Management or the U.S. Army Corps of Engineers as a
result of any encroachments of the wetlands and streams located on the Property;

 

            (t)         There shall have been entered or docketed any order or
ruling by either the Indiana Department of Environmental Management or the U.S.
Army Corps of Engineers in connection with the plans and applications required
by Section 5.01(t) of this Agreement which, in the reasonable opinion of the
Lender, may adversely impact the construction or operation of the Project and on
or before five (5)  Business Days following the entry of such order or ruling,
the Borrower shall have failed to deliver to the Lender an irrevocable standby
letter of credit in the amount of $1,000,000.00 issued by a financial
institution reasonably acceptable to the Lender with an expiration date of not
less than twelve months after the date of issuance and automatically renewable
for additional periods of at least twelve months which may be drawn upon by the
Lender in the event Borrower shall fail to make any payments required by this
Agreement or any of the Loan Documents.  Such irrevocable standby letter of
credit shall be surrendered by Lender on or before five (5) Business Days
following Lender’s receipt of a copy of final order releasing, dismissing or
reversal of such adverse ruling or order;  

 

            (u)        Any guaranty, suretyship, subordination agreement,
maintenance agreement, or other agreement furnished in connection with the
Borrower’s obligations hereunder and under any Note shall, at any time, cease to
be in full force and effect, or shall be revoked or declared null and void, or
the validity or enforceability thereof shall be contested by the guarantor,
surety or other maker thereof, or the guarantor shall deny any further liability
or obligations thereunder, or shall fail to perform its obligations thereunder,
or any representation or warranty set forth therein shall be breached, or the
guarantor shall breach or be in Default under the terms of any other agreement
with the Lender (including any loan agreement or security agreement);

 

            (v)        Any Affiliate of the Borrower or any party to any ABL
Document, other than the Borrower, should breach or be in default thereunder in
any material respect. 

 

            Section 6.02.Remedies.  Upon the occurrence of an Event of Default
and at any time while such Event of Default is continuing, the Lender to the
extent permitted by applicable law:

 

                        (a)            may accelerate the due date of the unpaid
principal balance of the Notes, all accrued but unpaid interest thereon and all
other amounts payable under this Agreement making such



37

 

--------------------------------------------------------------------------------

 

 

amounts immediately due and payable, whereupon the Notes, all such interest and
all such amounts shall become and be forthwith immediately due and payable,
without presentment, notice of intent to accelerate or notice of acceleration,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any of the Borrower under
the Federal Bankruptcy Code, the Notes, all such interest and all such amounts
shall automatically become due and payable, without presentment, demand, protest
or any notice of any kind, all of which are hereby expressly waived by the
Borrower;

 

            (b)        may, by notice to the Borrower, obtain the appointment of
a receiver to take possession of all Collateral of the Borrower, including, but
not limited to all personal property, including all fixtures and equipment
leased, occupied or used  by any of the Borrower.  To the extent permitted by
applicable law, Borrower hereby irrevocably consents to the appointment of such
receiver and agrees to cooperate and assist any such receiver as reasonably
requested to facilitate the transfer of possession of  the Collateral to such
receiver and to provide such receiver access to all books, records, information
and documents as requested by such receiver;

 

                        (c)            may, by notice to the Borrower, require
the Borrower to pledge to the Lender as security for the Loan Obligations an
amount in immediately available funds equal to the then outstanding Letter of
Credit Liabilities, such funds to be held in an interest bearing cash collateral
account at the Lender without any right of withdrawal by the Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower or any of its subsidiaries under the Federal
Bankruptcy Code, the Borrower shall, without notice, pledge to the Lender as
security for the Loan Obligations an amount in immediately available funds equal
to the then outstanding Letter of Credit Liabilities, such funds to be held in
such an interest bearing cash collateral account at the Lender; and

 

            (d)            may exercise all other rights and remedies afforded
to the Lender under the Loan Documents or by applicable law or equity.

 

            Section 6.03.             Remedies
Cumulative                        .  Each and every power or remedy herein
specifically given shall be in addition to every other power or remedy, existing
or implied, given now or hereafter existing at law or in equity, and each and
every power and remedy herein specifically given or otherwise so existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by Lender, and the exercise or the beginning of the exercise of one
power or remedy shall not be deemed a waiver of the right to exercise at the
same time or thereafter any other power or remedy. No delay or omission of
Lender in the exercise of any right or power accruing hereunder shall impair any
such right or power or be construed to be a waiver of any default or
acquiescence therein.

 

ARTICLE VII.MISCELLANEOUS            

 

            Section 7.01.            Amendments, etc            .  No amendment
or waiver of any provision of any Loan Document to which the Borrower is a
party, nor any consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be agreed or consented to by the Lender
and the Borrower, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

            Section 7.02.            Notices, etc            .  All notices and
other communications provided for under any Loan Document shall be in
writing  and mailed, faxed, or delivered at the addresses set forth below, or at
such other address as such party may specify by written notice to the other
parties hereto:

 





38

 

--------------------------------------------------------------------------------

 

 

 

 

 

If to the Borrower:

Green Plains Bluffton LLC

 

450 Regency Parkway,

 

Suite 400

 

Omaha, NE 68114

 

Telephone:  (402) 315-1603

 

Fax:  (402) 315-1603

 

Attention:  CFO

 

 

With a copy (which shall

Green Plains Renewable Energy, Inc.

not constitute notice) to:

450 Regency Parkway,

 

Suite 400

 

Omaha, NE 68114

 

Telephone:  (402) 315-1629

 

Fax:  (402) 315-1629

 

Attention:  Michelle Mapes, Corp. Sec.

 

 

If to the Lender:

AgStar Financial Services, PCA

 

3555 9th Street NW Suite 400

 

Rochester MN  55903

 

Telephone: 952-997-4082

 

Facsimile: (507) 344-5088

 

Attention: Ron Monson

 

 

With copies (which shall not

Gray Plant Mooty

constitute notice) to:

1010 West St. Germain, Suite 600

 

St. Cloud, MN  56301

 

Facsimile: (320) 252-4482

 

Attention:  Phillip L. Kunkel

 

All such notices and communications shall have been duly given and shall be
effective:  (a) when delivered; (b) when transmitted via facsimile to the number
set forth above; (c) the Business Day following the day on which the same has
been delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service; or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid.   Any confirmation sent by the Lender to the Borrower of any borrowing
under this Agreement shall, in the absence of manifest error, be conclusive and
binding for all purposes.

 

            Section 7.03.            No Waiver; Remedies            .  No
failure on the part of the Lender to exercise, and no delay in exercising, any
right under any Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies provided in the Loan Documents are cumulative and not exclusive of any
remedies provided by law.

 

            Section 7.04.            Costs, Expenses and Taxes            .

 





39

 

--------------------------------------------------------------------------------

 

 

                        (a)            The Borrower agrees to pay on demand all
reasonable and necessary costs and expenses in connection with the preparation,
execution, delivery, filing, recording and administration of the Loan Documents
and the other documents to be delivered under the Loan Documents, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Lender (who may be in-house counsel), and local counsel who may be
retained by said counsel, with respect thereto and with respect to advising the
Lender as to its respective rights and responsibilities under the Loan
Documents, and all costs and expenses (including reasonable counsel fees and
expenses) for the Lender in connection with the filing of the Financing
Statements and the enforcement of the Loan Documents and the other documents to
be delivered under the Loan Documents, including, without limitation, in the
context of any bankruptcy proceedings.  In addition, the Borrower agrees to pay
on demand the expenses described in Section 5.01(b).  In addition, the Borrower
shall pay any and all stamp and other taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of the
Loan Documents and the other documents to be delivered under the Loan Documents,
and agrees to save the Lender harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes and fees.

 

                        (b)            If, due to payments made by the Borrower
pursuant to Section 2.09 or due to acceleration of the maturity of the Advances
pursuant to Section 6.01 or due to any other reason (other than payments made
pursuant to Section 2.17 of this Agreement), the Lender receives payments of
principal of any Loan other than on the last day of an Interest Period relating
thereto, the Borrower shall pay to the Lender on demand any amounts required to
compensate the Lender for any additional losses, costs or expenses which it may
incur as a result of such payment, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by the
Lender to fund or maintain such Loan.

 

                        (c)              Upon the request of Borrower, Lender
shall provide copies of all invoices for costs and expenses to be reimbursed by
Borrower under this Agreement or under any of the Loan Documents.

 

            Section 7.05.            Right of Set-off            .  The Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law following the occurrence and only during the continuation of an
Event of Default, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Lender to or for the credit or the account of the
Borrower against any and all of the Loan Obligations, irrespective of whether or
not the Lender shall have made any demand under such Loan Document and although
deposits, indebtedness or such obligations may be unmatured or contingent.  The
Lender agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Lender under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Lender may have.

   

            Section 7.06.            Severability of
Provisions            .  Any provision of this Agreement or of any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or thereof
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

            Section 7.07.            Binding Effect; Successors and Assigns;
Participations            .

 





40

 

--------------------------------------------------------------------------------

 

 

                        (a)            This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lender and their respective successors
and assigns, except that the Borrower shall not have the right to assign or
otherwise transfer its rights hereunder or any interest herein without the prior
written consent of the Lenders.    

 

            (b)      Provided Lender provides notice of such transfer or
participation to Borrower, Borrower agrees and consents to Lender’s sale or
transfer, whether now or later, of one or more participation interests in the
Loans to one or more purchasers, whether related or unrelated to Lender. Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loans, and Borrower hereby
waives any rights to privacy it may have with respect to such matters; provided,
however, that any information received by any such purchaser or potential
purchaser under this provision which concerns the personal, financial or other
affairs of the Borrower shall be received and kept by the purchaser or potential
purchaser in full confidence and will not be revealed to any other persons,
firms or organizations nor used for any purpose whatsoever other than for
determining whether or not to participate in the Loans and in accord with the
rights of Lender if a participation interest is acquired.  Provided Borrower has
been provided notice by Lender of Lender’s sale of a participation interest to
such party or parties, Borrower also agrees that the purchasers of any such
participation interests will be considered as the absolute owners of such
interests in the Loans and will have all the rights granted under the
participation agreement or agreements governing the sale of such participation
interests.  Borrower further waives all rights of offset or counterclaim that it
may have now or later against Lender or against any purchaser of such a
participation interest arising out of or by virtue of the participation and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower’s obligation under the Loans irrespective of the failure or insolvency
of any holder of any interests in the Loans.  Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.

 

            Section 7.08.            Consent to Jurisdiction.            

 

                        (a)            The Borrower hereby irrevocably submits
to the jurisdiction of any Minnesota state court or federal court over any
action or proceeding arising out of or relating to this Agreement, the Note and
any instrument, agreement or document related hereto or thereto, and the
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Minnesota state court or federal
court.  The Borrower hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.  The Borrower irrevocably consents to the service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding by the mailing of copies of such process to
Borrower at its address specified in Section 7.02.  The Borrower agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

                        (b)            Nothing in this Section 7.08 shall affect
the right of the Lender to serve legal process in any other manner permitted by
law or affect the right of the Lender to bring any action or proceeding against
the Borrower or its property in the courts of other jurisdictions.







41

 

--------------------------------------------------------------------------------

 

 

            Section 7.09.            Governing Law.              THIS AGREEMENT,
THE SUPPLEMENTS AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF MINNESOTA.

 

            Section 7.10.            Execution in Counterparts. 
            This Agreement may be executed in any number of counterparts and on
telecopy counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute but one and the
same agreement.

 

            Section 7.11.            Survival.               All covenants,
agreements, representations and warranties made by the Borrower in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Advances and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Lender
may have had notice or knowledge of any Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any Loan Obligations are
outstanding and unpaid (other than contingent claims for which no claim has been
asserted) and so long as the Lender has any unexpired commitments under this
Agreement or the Loan Documents.  The expense reimbursement, additional cost,
capital adequacy and indemnification provisions of this Agreement shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loan Obligations or the
termination of this Agreement or any provision hereof.

 

            Section 7.12.            WAIVER OF JURY TRIAL.               THE
BORROWER AND THE LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT TO WHICH IT IS A PARTY OR ANY INSTRUMENT OR DOCUMENT DELIVERED
THEREUNDER.

 

            Section 7.13.            Entire Agreement.              THIS
AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES THERETO.

 

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers and duly authorized, as of the date
first above written.

 

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT, AND
BORROWER AGREES TO ITS TERMS.  THIS AGREEMENT IS DATED AS OF THE DATE FIRST
ABOVE STATED.

 

 

 

[SIGNATURE PAGE ON FOLLOWING PAGE]





42

 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO:

 

SECOND AMENDED AND RESTATED

MASTER LOAN AGREEMENT

 

by and among

 

GREEN PLAINS BLUFFTON LLC

 

and

 

AGSTAR FINANCIAL SERVICES, PCA

 

Dated:  April 22, 2013

 

 

 

 

BORROWER:

 

 

LENDER:

 

 

 

 

GREEN PLAINS BLUFFTON LLC, 

 

 

AGSTAR FINANCIAL SERVICES, PCA, a

an Indiana limited liability company,

 

 

United States instrumentality

 

 

 

 

/s/ Jerry L. Peters

 

 

/s/ Ron Monson

By:  Jerry L. Peters

 

 

By Ron Monson

Its: Chief Financial Officer

 

 

Its Vice President

 

 

 

 

STATE OF _Nebraska___________

)

 

 

 

) SS:

 

 

COUNTY OF _Douglas__________

)

 

 

 

            Before me the undersigned, a Notary Public in and for said County
and State personally appeared Jerry L. Peters, Chief Financial Officer of GREEN
PLAINS BLUFFTON LLC, an Indiana limited liability company, who executed the
foregoing instrument on behalf of such entity. 

 

 

 

Witness my hand and Notarial Seal this _22_ day of _April__, 2013.

 

 

 

My Commission Expires:  _10/28/2014___

 

 

 /s/ Sharon Mize

 

Notary Public

My county of Residence:  _Douglas______

 

 



 

--------------------------------------------------------------------------------